


Exhibit 10.1

--------------------------------------------------------------------------------

Published Deal CUSIP: 10330JAH1
Published CUSIP for Revolving Credit Facility: 10330JAJ7
Published CUSIP for Term A Facility: 10330JAK4
Published CUSIP for Term B Facility: 10330JAL2
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 14, 2013
among
BOYD GAMING CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and Swing Line Lender
and
The Other Lenders Party Hereto


BANK OF AMERICA MERRILL LYNCH, DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC
and UBS SECURITIES LLC,
as Joint Book Managers


BANK OF AMERICA MERRILL LYNCH, BNP PARIBAS SECURITIES CORP., CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC,
NOMURA SECURITIES INTERNATIONAL, INC.,
WELLS FARGO SECURITIES, LLC and UBS SECURITIES LLC,
as Joint Lead Arrangers

DEUTSCHE BANK AG NEW YORK BRANCH, JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION and UBS SECURITIES LLC
as Co-Syndication Agents


BNP PARIBAS, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
and NOMURA CORPORATE FUNDING AMERICAS, LLC,
as Co-Documentation Agents





--------------------------------------------------------------------------------




 
 
 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------

CONTENTS
Clause        Page



 
 
 
Page


 
 
 
 
ARTICLE I


 
DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
 
1.01


 
Defined Terms
1


1.02


 
Other Interpretive Provisions
32


1.03


 
Accounting Terms
33


1.04


 
Rounding
33


1.05


 
References to Agreements and Laws
33


1.06


 
Times of Day
33


1.07


 
Letter of Credit Amounts
33


 
 
 
 
ARTICLE II


 
THE COMMITMENTS AND CREDIT EXTENSIONS
34


 
 
 
 
2.01


 
Committed Loans
34


2.02


 
Borrowings, Conversions and Continuations of Committed Loans
34


2.03


 
Letters of Credit
36


2.04


 
Swing Line Loans
43


2.05


 
Prepayments
45


2.06


 
Termination or Reduction of Commitments
47


2.07


 
Repayment of Loans
48


2.08


 
Interest
48


2.09


 
Fees
49


2.10


 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
49


2.11


 
Evidence of Debt
50


2.12


 
Payments Generally
51


2.13


 
Sharing of Payments
52


2.14


 
Increase in Commitments
53


2.15


 
Incremental Term Facilities
54


2.16


 
Cash Collateral
56


2.17


 
Defaulting Lenders
56


2.18


 
Reverse Dutch Auction Repurchases
58


2.19


 
Refinancing Amendments
60


2.20


 
Extension of Loans and Commitments
61


 
 
 
 
ARTICLE III


 
TAXES, YIELD PROTECTION AND ILLEGALITY
64


 
 
 
 
3.01


 
Taxes
64


3.02


 
Illegality
67


3.03


 
Inability to Determine Rates
68


3.04


 
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
68




706673353 04263925
la-1220197

--------------------------------------------------------------------------------

CONTENTS
Clause        Page



 
 
 
Page


 
 
 
 
3.05


 
Compensation for Losses
70


3.06


 
Matters Applicable to all Requests for Compensation
70


3.07


 
Survival
71


 
 
 
 
ARTICLE IV


 
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
71


 
 
 
 
4.01


 
Conditions of Effectiveness
71


4.02


 
Conditions to all Credit Extensions
74


 
 
 
 
ARTICLE V


 
REPRESENTATIONS AND WARRANTIES
75


 
 
 
 
5.01


 
Existence, Qualification and Power; Compliance with Laws
75


5.02


 
Authorization; No Contravention
75


5.03


 
Governmental Authorization; Other Consents
75


5.04


 
Binding Effect
75


5.05


 
Financial Statements; No Material Adverse Effect
76


5.06


 
Litigation
76


5.07


 
No Default
76


5.08


 
Ownership of Property; Lines
76


5.09


 
Environmental Compliance
76


5.10


 
Insurance
76


5.11


 
Taxes
77


5.12


 
ERISA Compliance
77


5.13


 
Subsidiaries
77


5.14


 
Margin Regulations; Investment Company Act
78


5.15


 
Disclosure
78


5.16


 
Intellectual Property; Licenses, Etc
78


5.17


 
Collateral Documents
78


5.18


 
OFAC
78


 
 
 
 
ARTICLE VI


 
AFFIRMATIVE COVENANTS
79


 
 
 
 
6.01


 
Financial Statements
79


6.02


 
Certificates; Other Information
79


6.03


 
Notices
81


6.04


 
Preservation of Existence, Etc
81


6.05


 
Maintenance of Properties
81


6.06


 
Maintenance of Insurance
82


6.07


 
Compliance with Laws
82


6.08


 
Books and Records
82




706673353 04263925
la-1220197

--------------------------------------------------------------------------------

CONTENTS
Clause        Page



 
 
 
Page


 
 
 
 
6.09


 
Inspection Rights
82


6.10


 
Use of Proceeds
83


6.11


 
Environmental Covenant
83


6.12


 
Accuracy of Information
83


6.13


 
Additional Guarantors and Collateral
83


 
 
 
 
ARTICLE VII


 
NEGATIVE COVENANTS
84


 
 
 
 
7.01


 
Liens
84


7.02


 
Investments
86


7.03


 
Indebtedness
86


7.04


 
Fundamental Changes
87


7.05


 
Dispositions
88


7.06


 
Restricted Payments
88


7.07


 
Change in Nature of Business
89


7.08


 
Transactions with Affiliates
89


7.09


 
Negative Pledges and Other Contractual Restrictions
89


7.10


 
Financial Covenants
90


7.11


 
Use of Proceeds
91


7.12


 
Sanctions
91


 
 
 
 
ARTICLE VIII


 
EVENTS OF DEFAULT AND REMEDIES
91


 
 
 
 
8.01


 
Events of Default
91


8.02


 
Remedies Upon Event of Default
93


8.03


 
Application of Funds
94


 
 
 
 
ARTICLE IX


 
ADMINISTRATIVE AGENT
95


 
 
 
 
9.01


 
Appointment and Authority
95


9.02


 
Rights as a Lender
95


9.03


 
Exculpatory Provisions
96


9.04


 
Reliance by Administrative Agent
96


9.05


 
Delegation of Duties
97


9.06


 
Resignation of Administrative Agent
97


9.07


 
Non-Reliance on Administrative Agent and Other Lenders
98


9.08


 
No Other Duties, Etc
98


9.09


 
Administrative Agent May File Proofs of Claim
98


9.10


 
Collateral and Guaranty Matters
99


9.11


 
Secured Hedge Agreements
99


 
 
 
 


706673353 04263925
la-1220197

--------------------------------------------------------------------------------

CONTENTS
Clause        Page



 
 
 
Page


 
 
 
 
ARTICLE X


 
MISCELLANEOUS
99


 
 
 
 
10.01


 
Amendments, Etc
99


10.02


 
Notices and Other Communications; Facsimile Copies
101


10.03


 
No Waiver; Cumulative Remedies
103


10.04


 
Attorney Costs; Expenses and Taxes
103


10.05


 
Indemnification by the Borrower; Reimbursement by Lenders; Waiver
103


10.06


 
Payments Set Aside
105


10.07


 
Successors and Assigns
105


10.08


 
Confidentiality
110


10.09


 
Set-Off
111


10.10


 
Interest Rate Limitation
111


10.11


 
Counterparts
111


10.12


 
Integration
111


10.13


 
Survival of Representations and Warranties
111


10.14


 
Severability
112


10.15


 
[Reserved]
112


10.16


 
Replacement of Lenders
112


10.17


 
Governing Law
112


10.18


 
Waiver of Right to Trial by Jury
113


10.19


 
USA PATRIOT Act Notice
113


10.20


 
OFAC
113


10.21


 
Designation as Senior Debt
113


10.22


 
Gaming Boards
113


10.23


 
Gaming Regulations
114


10.24


 
Electronic Execution of Assignments and Certain Other Documents
114


10.25


 
Entire Agreement
114






706673353 04263925
la-1220197

--------------------------------------------------------------------------------

        



SCHEDULES
1.03    Persons/Entities/Contracts in Accordance with GAAP
2.01    Commitments
2.03    Existing Letters of Credit
2.18    Auction Procedures
5.06    Litigation
5.09    Environmental Matters
5.13    Subsidiaries and Other Equity Investments
5.16    Intellectual Property Matters
7.01    Existing Liens
7.02    Identified Investments
7.03    Existing Indebtedness
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Revolving Note
C-2    Term A Note
C-3    Term B Note
C-4    Swing Line Note
D    Compliance Certificate
E    Assignment and Assumption
F    Guaranty
G    Opinion Matters
H    Security Agreement
I    Hazardous Materials Indemnity
J    U.S. Tax Compliance Certificates
    

706673353 04263925
la-1220197

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August
14, 2013 (this “Agreement”), among BOYD GAMING CORPORATION, a Nevada corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swing Line Lender.
The Borrower, various lenders, Bank of America, as Administrative Agent and L/C
Issuer, and Wells Fargo Bank, National Association, as Swing Line Lender, are
parties to that certain Second Amended and Restated Credit Agreement dated as of
December 17, 2010, as the same has been amended prior to the date hereof (as so
amended, the “Existing Credit Agreement”). This Agreement amends and restates in
its entirety, but is not a novation of, the Existing Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“7.125% Notes” means the 7.125% Senior Subordinated Notes due 2016 issued
pursuant to that certain Indenture dated as of January 25, 2006 between the
Borrower and Wells Fargo Bank, National Association, as trustee.
“9.125% Notes” means the 9.125% Senior Notes due 2018 issued pursuant to that
certain Indenture dated as of November 10, 2010 among the Borrower, the
Guarantors party thereto, and U.S. Bank National Association, as trustee.
“Act” has the meaning specified in Section 10.19.
“Additional Lender” has the meaning specified in Section 2.14(b).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or

 
1

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
Without limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
“Agent Parties” has the meaning specified in Section 10.02(b).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.
“Aggregate Revolving Commitments” means, at any time, the Revolving Commitments
of all Revolving Lenders. As of the Effective Date, the Aggregate Revolving
Commitments are in an amount equal to $600,000,000.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Applicable Rate” means:
(a)    with respect to any Term A Loan payable to Term A Lenders and with
respect to any Revolving Commitment, Revolving Loan and Letter of Credit Fee
payable to Lenders under the Initial Revolving Credit Facility, the following
rates per annum (expressed in basis points), based upon the Total Leverage Ratio
as set forth below:
Applicable Rate
Pricing Level
Total Leverage Ratio
Unused Fee
Eurodollar Rate + Letters of Credit
Base Rate +
1
< 4.50x
25.0
200
100
2
4.50x < x < 5.00x
30.0
225
125
3
5.00x < x < 5.50x
35.0
250
150
4
5.50x < x < 6.00x
40.0
275
175
5
> 6.00x
50.0
300
200;



(b)    with respect to any Term B Loan, a rate per annum equal to (i) 3.00%, in
the case of Eurodollar Rate Loans, and (ii) 2.00%, in the case of Base Rate
Loans;
(c)    with respect to any Incremental Term Loan, as set forth in the applicable
Incremental Term Facility Joinder;
(d)    with respect to any Other Revolving Loan or Other Term Loan, as set forth
in the applicable Refinancing Amendment; and
(e)    with respect to any Extended Revolving Loan or Extended Term Loan, as set
forth in the applicable Extension Amendment.
Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (i) if a Compliance Certificate is not
delivered

 
2

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




when due in accordance with Section 6.02(b), then Pricing Level 5 shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall continue to apply until the first
Business Day after the date such certificate is delivered and (ii) for the
period beginning on the Effective Date and ending on the first date thereafter
on which a Compliance Certificate is delivered pursuant to Section 6.02(b),
Pricing Level 5 shall apply.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP
Paribas Securities Corp., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC, Nomura Securities International
Inc., Wells Fargo Securities, LLC and UBS Securities LLC, in their capacities as
joint lead arrangers and (b) Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, Wells Fargo
Securities, LLC and UBS Securities LLC, in their capacities as joint book
managers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Auction” has the meaning specified in Section 2.18(a).
“Auction Manager” has the meaning specified in Section 2.18(a).
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the latest then-effective Maturity Date for any Revolving
Credit Facility, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06 and (c) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.

 
3

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq., as amended.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00% The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blue Chip Casino” means the Blue Chip riverboat casino gaming complex which is
owned by Blue Chip Casino LLC and located at 777 Blue Chip Drive, Michigan City,
Indiana.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Boyd Family” means William S. Boyd, any direct descendant or spouse of such
person, any direct descendant of such spouse, and any trust or other estate in
which each person who has a beneficial interest directly or indirectly through
one or more intermediaries in any Capital Stock of the Borrower is one of the
foregoing persons.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada or the State of New York and, if such day relates
to any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
“California Hotel and Casino” means the California Hotel and Casino which is
owned by CH&C and is located at 12 East Ogden Avenue, Las Vegas, Nevada.
“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
in such Person, but excluding any debt security convertible or exchangeable into
such equity interest.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 
4

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“CH&C” means California Hotel and Casino, a Nevada corporation and wholly-owned
Subsidiary of the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following: (a) the
consummation of any transaction, the result of which any “person” or “group”
(within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act or any
successor provision to either of the foregoing, including any group acting for
the purpose of acquiring, holding or disposing of securities within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), other than the Boyd Family and
other than a Restricted Subsidiary, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act, except that a Person shall be deemed to
have “beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) of 50% or more of the total voting power of all classes of the Voting
Stock of the Borrower and/or warrants or options to acquire such Voting Stock,
calculated on a fully diluted basis; provided that for purposes of this
clause (a), the members of the Boyd Family shall be deemed to beneficially own
any Voting Stock of a corporation held by any other corporation (the “parent
corporation”) so long as the members of the Boyd Family beneficially own (as so
defined), directly or indirectly through one or more intermediaries, in the
aggregate 50% or more of the total voting power of the Voting Stock of the
parent corporation; (b) the sale, lease, conveyance or other transfer of all or
substantially all of the property of the Borrower (other than to any Restricted
Subsidiary); (c) the approval of any plan of liquidation or dissolution of the
Borrower by the stockholders of the Borrower; (d) the Borrower consolidates with
or merges into another Person or any Person consolidates with or merges into the
Borrower in any such event pursuant to a transaction in which the outstanding
Voting Stock of the Borrower is reclassified into or exchanged for cash,
securities or other property, other than any such transaction where (i) the
outstanding Voting Stock of the Borrower is reclassified into or exchanged for
Voting Stock of the surviving corporation that is Capital Stock and (ii) the
holders of the Voting Stock of the Borrower immediately prior to such
transaction own, directly or indirectly, not less than a majority of the Voting
Stock of the surviving corporation immediately after such transaction in
substantially the same proportion as before the transaction; (e) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors (together with any new directors whose
election or appointment by such board or whose nomination for election by the
stockholders of the Borrower was approved by a vote of either (i) 66 2/3% of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, or (ii) members of the Boyd Family who beneficially own (as defined
for purposes of clause (a) above), directly or indirectly through one or more
intermediaries, in the aggregate 50% or more of the total voting power of the
Voting Stock of the Borrower), cease for any reason to constitute a majority of
the Board of Directors then in office; or (f) any change in control (or similar
event, however denominated) with respect to the Borrower shall occur under and
as defined in any indenture or agreement to which the Borrower is a party with
an outstanding principal amount equal or greater than $100,000,000.

 
5

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986.
“Collateral” means, collectively, the Pledged Properties, the vessels subject to
First Preferred Ship Mortgages, the Property described in the Security Agreement
and any additional Property pledged to the Administrative Agent pursuant to
Section 6.13. The Collateral shall not include any Excluded Property.
“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods that is determined to be a commercial letter of credit by the
L/C Issuer.
“Commitment” means for each Lender, such Lender’s Revolving Commitment, Term A
Commitment, Term B Commitment, Other Term Commitment, Extended Term Commitment
or Incremental Term Loan Commitment.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made or otherwise held by each of the Term Lenders under
any Facility pursuant to Section 2.01(b) or (c), 2.14 or 2.15 or by each of the
Revolving Lenders pursuant to Section 2.01(a).
“Committed Loan” means a Revolving Loan or a Term Loan.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, the Borrower and its Restricted
Subsidiaries’ consolidated earnings (including net earnings attributable to
noncontrolling interests held by third parties in Restricted Subsidiaries)
before interest expense, taxes, depreciation, amortization, non-cash rent
expense, preopening expenses, share-based compensation expense, non-cash change
in value of derivative instruments, interest costs associated with derivative
instruments not otherwise included in interest expense, non-cash litigation
accruals, charges or expenses relating to the modification or early retirement
of debt, non-recurring non-cash losses (or gains), acquisition and merger
related charges, and extraordinary items, all as determined in accordance with
GAAP (“EBITDA”), plus (a) cash dividends and distributions paid to the Borrower
and its Restricted Subsidiaries from any Person that is not a Restricted
Subsidiary, provided that the cumulative amount of such cash dividends and
distributions included in Consolidated EBITDA shall not exceed the cumulative
amount of the Borrower’s and its Restricted Subsidiaries’ share of the
Consolidated EBITDA of such Person, plus (or minus) (b) the EBITDA during such
twelve month period for any Restricted Subsidiary acquired (or disposed of) by
the Borrower or any of its Restricted Subsidiaries (including the re-designation
of any Unrestricted Subsidiary as a Restricted Subsidiary and the acquisition or
disposition of substantially all of the assets of a Person by the Borrower or
any of its Restricted Subsidiaries) during such period, in either case, plus

 
6

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(or minus) (c) any loss (or gain) arising from a change in GAAP, plus (d) after
the same shall have been open for at least one full calendar month, the
annualized pro forma EBITDA of any new Venture of the Borrower and its
Restricted Subsidiaries, plus (e) the annualized pro forma EBITDA attributable
to the management fees paid in cash or to be paid in cash pursuant to any
Management Agreement executed during such period (as if such Management
Agreement had been in effect as of the first day of such period), plus (or
minus) (f) any non-cash loss, costs or expenses (or non-cash gain or income)
resulting from adjustments to any earn out obligation or other contingent
consideration and any loss or income resulting from an earn out obligation or
other contingent consideration being paid or no longer being contingent, plus
(g) the Estimated Business Interruption Insurance for such period
(notwithstanding any classification of the affected operations as discontinued
operations or any disposal of such operations), minus (h) any business
interruption insurance received or expected to be received and included in the
calculation of consolidated earnings of the Borrower and its Restricted
Subsidiaries for such period, and plus (i) pre-opening expenses, impairment
charges and exiting and disposal charges incurred after the date that Echelon
and related entities were determined by the Borrower to not be considered a
project in accordance with GAAP and otherwise included in consolidated earnings
(provided, that amounts added back pursuant to this clause (i) shall not exceed
in the aggregate $10,000,000 for all fiscal quarters ending on or after June 30,
2013), in each case without duplication. “Consolidated EBITDA” shall exclude the
Consolidated EBITDA of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary. If and to the extent that any non-cash litigation
accruals have not been included in the computation of Consolidated EBITDA, the
amount of any non-appealable judgment or the cash payment in respect of any
settlement or judgment in respect thereof (net of any assets acquired in
connection with such settlement or judgment) in any future period shall be
subtracted from Consolidated EBITDA.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (exclusive
of any Indebtedness of the Borrower’s Restricted Subsidiaries to the Borrower or
another Restricted Subsidiary or any Indebtedness of the Borrower to any
Restricted Subsidiary), the sum (without duplication) of (a) the outstanding
principal amount of all Indebtedness for borrowed money minus the amount of any
cash borrowed by the Borrower and pledged or deposited by the Borrower pursuant
to Section 2.03(a)(iii) or Section 2.16 as cash collateral, (b) the aggregate
amount of all capital lease obligations, (c) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) and (b) above of
Persons other than the Borrower or any Restricted Subsidiary, and (d) all
liabilities under any non-appealable judgment rendered against the Borrower or
any Restricted Subsidiary. Notwithstanding the foregoing, Consolidated Funded
Indebtedness shall not include any Defeased Indebtedness. The amount of
Consolidated Funded Indebtedness shall be deemed to be zero with respect to (i)
any letter of credit, unless and until a drawing is made with respect thereto,
and (ii) any Guarantee, unless and until demand for payment is made with respect
thereto. “Consolidated Funded Indebtedness” shall exclude the Consolidated
Funded Indebtedness of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary. For the avoidance of doubt, Indebtedness under the
Minimum Assessment Agreement and the Developer’s Agreement described in clause
(ii) of the definition of “Indebtedness” and any similar contractual obligations
shall not constitute “Consolidated Funded Indebtedness.”
“Consolidated Gross Revenue” means, as of the end of any fiscal quarter of the
Borrower, the gross revenue of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date, excluding the Consolidated
Gross Revenue of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary.
“Consolidated Total Assets” means, as of the end of any fiscal quarter of the
Borrower, the total assets of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date excluding the Consolidated Total
Assets of each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary.

 
7

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Covenant Facility” means each Revolving Credit Facility, the Term A Facility,
each Incremental Term Facility designated as a “Covenant Facility” pursuant to
the Incremental Term Facility Joinder for such Incremental Term Facility, each
Other Term Facility designated as a “Covenant Facility” pursuant to the
Refinancing Amendment for such Other Term Facility and each Extended Term
Facility designated as a “Covenant Facility” pursuant to the Refinancing
Amendment for such Extended Term Facility.
“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or obtained pursuant to a Refinancing Amendment (including, without limitation,
Other Term Loans and Other Revolving Loans as well as any extension or renewal
of any then Existing Term Loans and Revolving Commitments) in exchange for, or
to extend, renew, replace or refinance, in whole or part, then Existing Term
Loans or Revolving Commitments, or any then existing Credit Agreement
Refinancing Indebtedness (any of the foregoing, “Refinanced Debt”); provided
that (i) such Indebtedness has a later maturity and a weighted average life to
maturity equal to or greater than the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the outstanding principal amount
of the Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing, (iii) such
Refinanced Debt shall be repaid, satisfied and discharged or constitute Defeased
Indebtedness on a dollar-for-dollar basis, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained and (iv) the
aggregate unused Revolving Commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the unused Revolving Commitments being replaced.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Deed of Trust” means each Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement, executed and delivered (a) in
connection with or pursuant to the Existing Credit Agreement, as amended by the
amendments to the Deeds of Trust delivered pursuant to Section 4.01(a)(v) or (b)
pursuant to Section 6.13, as the same shall be amended, supplemented, restated
or otherwise modified from time to time.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means a fluctuating interest rate per annum at all times equal to
the interest rate otherwise applicable to such Obligation plus 2% per annum, and
when used with respect to Obligations with respect to which no interest rate or
per annum fees are specified, means an interest rate equal to (a) the Base Rate
plus (b) the Applicable Rate applicable to Base Rate Loans plus 2% per annum, in
each case to the fullest extent permitted by applicable laws.

 
8

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside in a separate account by the
Borrower, (c) for which amounts are set aside in trust or are held by a
representative of the holders of such Indebtedness or any third party escrow
agent pending satisfaction or waiver of the conditions for the release of such
funds, or (d) that has otherwise been defeased to the satisfaction of the
Administrative Agent.
“Delta Downs Racetrack and Casino” means the horse racing, pari-mutuel and
gaming business including the hotel, food and beverage, simulcast and related
operations known as Delta Downs Racetrack and Casino, owned by Boyd Racing,
L.L.C. and located at 2717 Delta Downs Drive, Calcasieu Parish, Louisiana.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 
9

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Diamond Jo” means Diamond Jo, LLC, a Delaware limited liability company.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
the Borrower or any Guarantor, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” has the meaning specified in the definition of Consolidated EBITDA.
“Echelon” means the former proposed development by Echelon Resorts, LLC of the
approximately 65 acre site on Las Vegas Boulevard South in Las Vegas, Nevada.
“Effective Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Eldorado Casino” means the Eldorado Casino which is owned by Eldorado, Inc. and
is located in Henderson, Nevada.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) or (iv) (as applicable) and Section
10.07(b)(v) (subject to such consents, if any, as may be required under Section
10.07(b)(iii) or (iv) (as applicable)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in

 
10

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
“Estimated Business Interruption Insurance” means an estimate of the amount
(determined in good faith by senior management of the Borrower, notwithstanding
the failure of any designation by applicable insurance carriers as to how much
of any expected recovery is attributable to business interruption coverage as
opposed to other types of coverage) of business interruption insurance the
Borrower expects to collect with respect to any applicable period; provided that
such amount (a) shall not be taken in account for any period after two years
following the date of the event giving rise to the claim under the relevant
business interruption insurance, and (b) shall not exceed the sum of (i) the
excess of (A) such property’s historical quarterly Consolidated EBITDA for the
four fiscal quarters most recently ended prior to such date for which internal
financial reports are available for that property ending prior to the date of
the business interruption (or annualized if such property has less than four
full quarters of operations) over (B) the actual Consolidated EBITDA generated
by such property for such four fiscal quarter period, and (ii) the amount of
insurance proceeds not reflected in clause (i) that the Borrower expects to
collect as a reimbursement in respect of expenses incurred at that property with
respect to such period (provided that the amount included pursuant to this
clause (ii) shall not exceed the amount of the other expenses incurred at that
property that are actually included in calculating the Borrower and its
Restricted Subsidiaries’ consolidated earnings for such fiscal quarter).
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent; provided, further, that when used in connection
with the Term B Facility, the Eurodollar Rate shall in no event be less than
1.00% per annum.

 
11

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower (a) Consolidated
EBITDA for such fiscal year less (b) the sum of (i) consolidated interest
expense (as defined in GAAP) actually paid in cash by the Borrower and its
Restricted Subsidiaries during such fiscal year, plus (ii) scheduled and
mandatory principal repayments of Loans that are Term Loans made during such
fiscal year pursuant to Section 2.07(a), (b), (e), (f), and (g), plus (iii)
income taxes actually paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year, plus (iv) capital expenditures actually
made by the Borrower and its Restricted Subsidiaries in such fiscal year.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Property” means (a) each of the Eldorado Casino and the Jokers Wild
Casino, unless and until either such Property shall satisfy the criteria in
clauses (a) or (b) of the definition of the term “Significant Subsidiary”, (b)
the real property used by the Borrower as its corporate offices on Rainbow Road
in Las Vegas, Nevada, (c) the real and personal property located in Las Vegas,
Nevada and owned by Boyd Shared Services, Inc. and used as of the Effective Date
as laundry facilities, (d) real property that is not necessary to the casino and
hotel business of the Borrower and its Subsidiaries, except to the extent such
Property is otherwise included in the definition of the term “Pledged
Properties”, (e) any real and personal property that secures Indebtedness
permitted to be incurred pursuant to Section 7.03(e), (f) motor vehicles and (g)
aircraft.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.16) or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(d) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 
12

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.
“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth in Schedule 2.03, which shall
be deemed outstanding as Letters of Credit hereunder as of the Effective Date
pursuant to Section 2.03(a).
“Existing Revolving Facility” has the meaning specified in Section 2.20(b).
“Existing Revolving Loans” has the meaning specified in Section 2.20(b).
“Existing Term Facility” has the meaning specified in Section 2.20(a).
“Existing Term Loans” has the meaning specified in Section 2.20(a).
“Extended Revolving Commitments” has the meaning specified in Section 2.20(b).
“Extended Revolving Facility” has the meaning specified in Section 2.20(b).
“Extended Revolving Loans” has the meaning specified in Section 2.20(b).
“Extended Term Commitments” means Term Loan Commitments under an Extended Term
Facility.
“Extended Term Facility” has the meaning specified in Section 2.20(a).
“Extended Term Loans” has the meaning specified in Section 2.20(a).
“Extended Term Note” means a promissory note evidencing any Extended Term Loan
issued by the Borrower to an Extending Lender.
“Extending Lender” has the meaning specified in Section 2.20(c).
“Extension Amendment” has the meaning specified in Section 2.20(d).
“Extension Election” has the meaning specified in Section 2.20(c).
“Extension Request” means a Revolving Extension Request or a Term Loan Extension
Request, as applicable.
“Extraordinary Loss” means any loss, destruction or damage to Property of the
Borrower or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.
“Facility” means any Term Facility or any Revolving Credit Facility, as the case
may be.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day

 
13

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“First Preferred Ship Mortgages” means those certain Amended and Restated First
Preferred Ship Mortgages on the Whole of Patco 400, Official Number 545101
(relating to Sam’s Town Tunica), on the Whole of Treasure Chest Casino, Official
Number 1025416, on the Whole of Par-A-Dice, Official Number 1020343, on the
Whole of Blue Chip Casino, Official Number 1178299 and on the Whole of the
Shreve Star, Official Number 1028290, together with any other First Preferred
Ship Mortgage delivered by the Borrower or any Subsidiary pursuant to Section
6.13.
“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fremont Hotel and Casino” means the Fremont Hotel and Casino which is owned by
Sam-Will, Inc. and is located at 200 and 235 Fremont Street, Las Vegas, Nevada.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Gaming Board” means any governmental agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by the
Borrower or any of its Subsidiaries within its jurisdiction.
“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.
“Gaming License” means any license, permit, franchise or other authorization
from any governmental authority required to own, lease, operate or otherwise
conduct the gaming business of the Borrower or any of its Subsidiaries,
including all licenses granted under Gaming Laws.

 
14

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Gold Coast Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at 4000 West Flamingo Road, Las
Vegas, Nevada.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(g).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means those Persons identified as a Guarantor on Schedule 5.13 and
any other Subsidiary that executes a Guaranty; provided that (i) any Guarantor
that is not identified on Schedule 5.13 as a Guarantor and that is not a
Significant Subsidiary, (ii) any Guarantor that is sold or otherwise transferred
in a Disposition permitted by Section 7.05, and (iii) Boyd Atlantic City, Inc.,
a New Jersey corporation, may be released from the Guaranty in accordance with
Section 9.10 and thereafter such Person shall no longer be a “Guarantor” or a
“Loan Party” for purposes of any Loan Document.
“Guaranty” means the Second Amended and Restated Guaranty executed and delivered
by the Guarantors pursuant to Section 4.01(a)(iii), and any amendment to
guaranty executed and delivered by a Subsidiary pursuant to Section 6.13 hereof,
which shall be substantially in the form of Exhibit F hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hazardous Materials Indemnity” means the Amended and Restated Hazardous
Materials Indemnity executed and delivered pursuant to Section 4.01(a)(xi) in
substantially the form of Exhibit I hereto.
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted hereunder, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
“Honor Date” has the meaning specified in Section 2.03(c)(i).

 
15

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Impacted Loans” has the meaning specified in Section 3.03.
“Imperial Palace Casino” means the IP Casino Resort Spa, which is owned by Boyd
Biloxi, LLC and is located in Biloxi, Mississippi.
“Increase Effective Date” has the meaning specified in Section 2.14(c).
“Increased Commitment Joinder” has the meaning specified in Section 2.14(b).
“Increased Revolving Commitment” has the meaning specified in Section 2.14(a).
“Increased Term Loan” means each loan made to the Borrower pursuant to any
Increased Term Loan Commitment.
“Increased Term Loan Commitment” has the meaning specified in Section 2.14(a).
“Incremental Term Facility” has the meaning specified in Section 2.15(a).
“Incremental Term Facility Effective Date” has the meaning specified in
Section 2.15(c).
“Incremental Term Facility Joinder” has the meaning specified in
Section 2.15(d).
“Incremental Term Lender” means each Lender that holds an Incremental Term Loan.
“Incremental Term Loan” means each loan made to the Borrower pursuant to any
Incremental Term Facility, including each Incremental Term Loan made pursuant to
such Incremental Term Facility.
“Incremental Term Loan Commitment” means the commitment of any Incremental Term
Lender to make Incremental Term Loans pursuant to an Incremental Term Facility
on the Incremental Term Facility Effective Date therefor.
“Incremental Term Note” means a promissory note evidencing any Incremental Term
Loan issued by the Borrower to an Incremental Term Lender.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and all Guarantees of any such Indebtedness;
(b)    all direct or contingent obligations of such Person arising under Standby
Letters of Credit unpaid at draw, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract in respect of
interest rate hedging;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 
16

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and
(f)    capital leases.
For all purposes hereof, (i) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (ii) to the extent that Diamond Jo or
Kansas Star Casino become Restricted Subsidiaries at any time after the
Effective Date, any Guarantees (x) by Diamond Jo under that certain Minimum
Assessment Agreement, dated as of October 1, 2007, by and among the City of
Dubuque, Iowa, Diamond Jo and the City Assessor of the City of Dubuque, Iowa,
and (y) by Kansas Star under that certain Developer’s Agreement, dated as of
March 7, 2011, by and between Kansas Star and the City of Mulvane, Kansas, shall
not be “Indebtedness” of Diamond Jo and of Kansas Star, respectively. The amount
of any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Indebtedness shall
not include any Defeased Indebtedness. The amount of any Indebtedness consisting
of a Guarantee shall be deemed to be zero, unless and until demand for payment
is made under such Guarantee.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Initial Revolving Credit Facility” means the Revolving Commitments provided by
the Revolving Lenders on the Effective Date.
“Interest Coverage Ratio” means, for any period, the ratio of (a) twelve month
trailing Consolidated EBITDA to (b) the sum of (i) consolidated interest expense
(as defined in GAAP) excluding interest accrued in connection with fair value
adjustments plus (ii) interest costs associated with derivative instruments not
otherwise included in interest expense, but excluding any non-cash change in
value of derivative instruments and non-cash derivative instruments fair value
adjustments, in each case, of the Borrower and its Restricted Subsidiaries for
such period. Gains and losses arising out of the termination of derivative
instruments shall not constitute interest expense or interest costs.
Consolidated interest expense shall exclude the interest expense and any such
interest costs of each Unrestricted Subsidiary and all Subsidiaries of
Unrestricted Subsidiaries.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the

 
17

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




date one, two, three or six months thereafter (in each case, subject to
availability), as selected by the Borrower in its Committed Loan Notice or such
other period that is requested by the Borrower and determined by the
Administrative Agent to be available in the eurodollar market and acceptable to
each Lender under the applicable Facility; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the applicable Maturity Date.
“Investment” means any direct or indirect acquisition or investment by the
Borrower or any Guarantor in any other Person that is not a Guarantor prior to
or substantially concurrently with such acquisition or investment, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The amount of any Investment consisting of a Guarantee shall be
deemed to be zero, unless and until demand for payment is made under such
Guarantee.
“IP Rights” has the meaning specified in Section 5.16.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor the
L/C Issuer and relating to any such Letter of Credit.
“Jokers Wild Casino” means the Jokers Wild Casino which is owned by Eldorado,
Inc. and is located in Henderson, Nevada.
“Kansas Star” means Kansas Star Casino, LLC, a Kansas limited liability company.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 
18

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder and in its capacity as issuer of the Existing Letters of
Credit, any other Lender approved by the Borrower and the Administrative Agent
or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued hereunder and shall include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means, subject to the last sentence of
Section 2.20(b), the fifth Business Day prior to the earliest Maturity Date then
in effect for any Revolving Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means, at any time, an amount equal to $100,000,000;
provided, that such amount may be increased by the Borrower with the approval of
the Administrative Agent and the L/C Issuer in their sole discretion to an
amount not to exceed $350,000,000. The Letter of Credit Sublimit is part of, and
not in addition to, the Revolving Credit Facilities.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility.

 
19

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Security Agreement, each Deed of Trust, each First Preferred Ship Mortgage, the
Guaranty, the Hazardous Materials Indemnity and each intercreditor agreement
executed in connection with any Permitted Secured Indebtedness.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Main Street Station” means the Main Street Station Hotel, Casino and Brewery,
which facility is owned by M.S.W., Inc., a Nevada corporation, and is located at
100, 200, 300, 416 and 430 North Main Street, Las Vegas, Nevada.
“Management Agreement” means any agreement pursuant to which the Borrower or any
of its Restricted Subsidiaries will receive management fees.
“Master Agreement” has the meaning specified in the definition of Swap Contract.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
“Maturity Date” means (a) with respect to the Initial Revolving Credit Facility
and the Term A Facility, the fifth anniversary of the Effective Date, (b) with
respect to the Term B Facility, the seventh anniversary of the Effective Date,
(c) with respect to any Incremental Term Facility, as set forth in the
applicable Incremental Term Facility Joinder, (d) with respect to any Other Term
Facility or Other Revolving Facility, as set forth in the applicable Refinancing
Amendment and (e) with respect to any Extended Term Facility or Extended
Revolving Facility, as set forth in the applicable Extension Amendment;
provided, that unless (x) on or before November 1, 2015, the Borrower shall have
redeemed and/or repurchased in full the outstanding 7.125% Notes and repaid all
obligations thereunder or the 7.125% Notes constitute Defeased Indebtedness and
(y) Indebtedness, if any, issued in order to refinance such redemption,
repurchase and/or defeasance shall have a final maturity date not earlier than
the date that is six months after the then-effective Maturity Date for the Term
B Facility, the Maturity Date with respect to the Term A Facility, the Term B
Facility and the Initial Revolving Credit Facility shall be November 1, 2015;
provided further that unless (x) on or before September 1, 2018, the Borrower
shall have redeemed and/or repurchased in full the outstanding 9.125% Notes and
repaid all obligations thereunder or the 9.125% Notes constitute Defeased
Indebtedness and (y) Indebtedness, if any, issued in order to refinance such
redemption, repurchase and/or defeasance shall have a final maturity date not
earlier than the date that is six months after the then-effective Maturity Date
for the Term B Facility, the Maturity Date with respect to the Term A Facility,
the Term B Facility and the Initial Revolving Credit Facility shall be September
1, 2018.

 
20

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Maximum Rate” has the meaning specified in Section 10.10.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means:
(a)     with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the cash proceeds received in
connection with such transaction, net of underwriting or placement agents’ fees,
discounts and commissions and other reasonable and customary out-of-pocket
expenses incurred by the Borrower or such Subsidiary in connection therewith;
and
(b)    with respect to any Disposition or any Extraordinary Loss, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and excluding business interruption and delay in completion
insurance proceeds) over (ii) the sum of (A) the amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), including
Indebtedness repaid in order to obtain a necessary consent to such Disposition
or Extraordinary Loss or required to be repaid by applicable law, (B) the
reasonable out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such transaction and (C) all Federal, state, provincial, foreign
and local taxes arising in connection with such Disposition or Extraordinary
Loss that are paid or required to be accrued as a liability under GAAP by such
Person or its Restricted Subsidiaries, and (D) all contractually required
distributions and other payments made to minority interest holders (but
excluding distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such Disposition or Extraordinary
Loss which would otherwise constitute Net Cash Proceeds.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) (x) in
the case of an amendment affecting only the Lenders under any Revolving Credit
Facility (or all Revolving Credit Facilities), has been approved by the Required
Revolving Lenders with respect to such Revolving Credit Facility (or with
respect to all Revolving Credit Facilities, as applicable), (y) in the case of
an amendment affecting only the Lenders under a Term Facility, has been approved
by the Required Term Lenders in respect of such Term Facility and (z) in the
case of any other amendment, has been approved by the Required Lenders.
“Non-Covenant Facility” means the Term B Facility, each Incremental Term
Facility designated as a “Non-Covenant Facility” pursuant to the Incremental
Term Facility Joinder for such Incremental Term Facility, each Other Term
Facility designated as a “Non-Covenant Facility” pursuant to the Refinancing
Amendment

 
21

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




for such Other Term Facility and each Extended Term Facility designated as a
“Non-Covenant Facility” pursuant to the Extension Amendment for such Extended
Term Facility.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Revolving Note, a Term A Note, a Term B Note, an Incremental Term
Note, an Other Term Note, an Extended Term Note or a Swing Line Note.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OID” has the meaning specified in Section 2.15(d).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Orleans Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at the intersection of Tropicana
Avenue and Arville Street in Las Vegas, Nevada.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Revolving Commitments” means Revolving Commitments that result from a
Refinancing Amendment.
“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.
“Other Revolving Loans” means one or more tranches of Revolving Loans that
result from a Refinancing Amendment.

 
22

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Other Term Borrowing” means a borrowing consisting of simultaneous Other Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Other Term Lenders pursuant to the
relevant Refinancing Amendment.
“Other Term Commitments” means one or more tranches of Term Commitments that
result from a Refinancing Amendment.
“Other Term Facility” means any Term Facility consisting of Other Term
Commitments and/or Other Term Loans, if any.
“Other Term Lender” means a Lender in respect of Other Term Commitments and/or
Other Term Loans.
“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.
“Other Term Note” means a promissory note evidencing any Other Term Loan issued
by the Borrower to an Other Term Lender.
“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
“Par-A-Dice Hotel Casino” means the Par-A-Dice riverboat casino and nearby
hotel, which facility is owned by Par-A-Dice Gaming Corporation and is located
at 21 Blackjack Boulevard, East Peoria, Illinois.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Borrower or any ERISA
Affiliate, or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan or other
plan described in Section 4064(a) of ERISA, to which the Borrower or any ERISA
Affiliate has made contributions at any time during the immediately preceding
five plan years.

 
23

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Permitted Liens” means the Liens permitted under Section 7.01.
“Permitted Open Market Purchase” means the purchase by the Borrower of Term
Loans in a consensual transaction with a Term Lender; provided that (i) (x) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
of any Term Facility so purchased, when combined with the aggregate amount of
Term Loans under such Term Facility purchased through Auctions at or prior to
the time of determination, shall not exceed 20% of the original aggregate
principal amount of such Term Facility and (y) the aggregate principal amount
(calculated on the face amount thereof) of Term Loans under any Term Facility so
purchased shall not exceed 10% of the original aggregate principal amount of
such Term Facility and (ii) the aggregate principal amount (calculated on the
face amount thereof) of all Term Loans so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold).
“Permitted Secured Indebtedness” means secured Indebtedness of the Borrower (i)
having a maturity date at least six months after the latest Maturity Date of any
then-effective Term Facility, (ii) having covenants that are no more restrictive
than those included in this Agreement as in effect at the time of incurrence
thereof and (iii) to the extent secured by any Collateral, the holders of which
(or their authorized representatives) shall have subordinated their Liens
thereon to the Liens of the Administrative Agent securing the Secured
Obligations pursuant to an intercreditor agreement with the Administrative Agent
satisfactory to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established by the Borrower or to which the
Borrower is required to contribute on behalf of any of its employees or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, established by any ERISA Affiliate or to which any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Properties” means all real property interests underlying (a) Par-A-Dice
Hotel Casino, (b) Sam’s Town Tunica, (c) Sam’s Town Las Vegas, (d) the
California Hotel and Casino, (e) the Fremont Hotel and Casino, (f) the Treasure
Chest Casino, (g) the Main Street Station, (h) the Blue Chip Casino, (i) Delta
Downs Racetrack and Casino, (j) the Sam’s Town Shreveport, (k) the Gold Coast
Hotel and Casino, (l) the Orleans Hotel and Casino, (m) the Suncoast Hotel and
Casino, (n) the Imperial Palace Casino, (o) any Ventures pledged pursuant to
Section 6.13, and (p) all property subject to the Liens of the First Preferred
Ship Mortgages, together in each case with all fixtures, personal property and
other improvements now existing or to be constructed on any of such properties
(exclusive of any gaming licenses or equipment to the extent the pledge thereof
is prohibited by local law or contract).
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means:
(a)     with respect to any Commitment of a Lender (i) under any Revolving
Credit Facility at any time or (ii) under any Term Facility at any time prior to
the making of Term Loans under such Facility, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of

 
24

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




the respective Commitment of such Lender under such Facility at such time and
the denominator of which is the amount of the aggregate amount of Commitments
under such Facility at such time; provided that, with respect to clause (i)
above, if the commitment of each Revolving Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Revolving
Lender shall be determined based on the Pro Rata Share of such Revolving Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof; and
(b)     in the case of any Term Lender under any Facility at any time after the
making of the Term Loans thereunder, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
Term Loans and unused Term Loan Commitments under such Facility of such Term
Lender and the denominator of which is the Outstanding Amount of all Term Loans
and the aggregate unused Term Loan Commitments under such Facility.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means the Administrative Agent, any Lender, or the L/C Issuer as
applicable.
“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
additional Lender and each existing Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.19 and, in the case of any Other Term Facility,
which shall specify whether such Other Term Facility is a Covenant Facility or a
Non-Covenant Facility.
“Register” has the meaning specified in Section 10.07(c).
“Reinvest” means the application of funds for any of the following purposes: (a)
to reinvest in Property (other than cash, cash equivalents or securities) to be
owned by the Borrower or a Restricted Subsidiary and used in a business
permitted by Section 7.07, (b) to pay the costs of improving, restoring,
replacing or developing any Property owned by the Borrower or a Restricted
Subsidiary which is used in a business permitted by Section 7.07 or (c) to fund
one or more investments in any other Person engaged primarily in a business
permitted by Section 7.07 (including the acquisition from third parties of
Capital Stock of such Person) as a result of which such other Person becomes a
Restricted Subsidiary. For the avoidance of doubt, funds expended by the
Borrower or any of its Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 
25

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Covenant Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of (a) Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition), (b) the aggregate unused
Revolving Commitments, and (c) each Term Facility that is a Covenant Facility;
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Covenant Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Revolving Commitments; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition) and (b) the aggregate
unused Revolving Commitments; provided that the Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.
“Required Term Lenders” means, with respect to any Term Facility as of any date
of determination, Term Lenders holding more than 50% of such Term Facility on
such date; provided that the portion of any such Term Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.
“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01 (including
Extended Revolving Commitments and Other

 
26

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Revolving Commitments), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate amount not to
exceed the amount set forth opposite such Revolving Lender’s name in the column
labeled “Revolving Commitment” on Schedule 2.01, in any subsequent Assignment
and Assumption or in any Refinancing Amendment or Extension Amendment, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
“Revolving Credit Facility” means the Initial Revolving Credit Facility, any
Other Revolving Facility and any Extended Revolving Facility, as the case may
be.
“Revolving Extension Request” has the meaning specified in Section 2.20(b).
“Revolving Lender” means each Lender that holds a Revolving Commitment.
“Revolving Loan” means each Loan made by a Revolving Lender under any Revolving
Credit Facility.
“Revolving Note” means a promissory note made by the Borrower to a Revolving
Lender evidencing that Lender’s Pro Rata Share of the Aggregate Revolving
Commitments, substantially in the form of Exhibit C-1, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.
“Sam’s Town Las Vegas” means Sam’s Town Hotel, Gambling Hall and Bowling Center,
which facility is owned by CH&C and is located at 5111 Boulder Highway, Las
Vegas, Nevada.
“Sam’s Town Shreveport” means Sam’s Town Shreveport, which facility is owned by
Red River Entertainment of Shreveport, L.L.C. and is located at 315 Clyde Fant
Parkway, Caddo Parish, Louisiana.
“Sam’s Town Tunica” means Sam’s Town Hotel and Gambling Hall, which facility is
owned by Boyd Tunica, Inc. and is located at 1477 Casino Strip Resorts
Boulevard, Tunica, Mississippi.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(d) that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Indebtedness” means Indebtedness of the Borrower which is secured by
any of the Collateral.
“Secured Leverage Ratio” means the ratio of (a) Secured Indebtedness to (b)
twelve months trailing Consolidated EBITDA. For purposes of determining such
ratio, the outstanding Secured Indebtedness shall be calculated as of the last
day of the applicable fiscal quarter.
“Secured Obligations” means, collectively, the Obligations and all obligations
of any Loan Party under any Secured Hedge Agreement (other than any Excluded
Swap Obligations).
“Secured Parties” means, collectively, the Lenders, the Hedge Banks and the
Administrative Agent.

 
27

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Security Agreement” means the Amended and Restated Security Agreement executed
and delivered pursuant to Section 4.01(a)(iv) in substantially the form of
Exhibit H.
“Ship Owners” has the meaning specified in Section 4.01(a)(vii).
“Significant Subsidiary” means each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of the Borrower that:
(a)    accounted for at least 5% of Consolidated Gross Revenue of the Borrower
and its Restricted Subsidiaries or 5% of Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries, in each case for the four fiscal quarters of the
Borrower ending on the last day of the last fiscal quarter of the Borrower
immediately preceding the date as of which any such determination is made; or
(b)    has assets which represent at least 5% of the Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries as of the last day of the last
fiscal quarter of the Borrower immediately preceding the date as of which any
such determination is made; or
(c)    owns a hotel or casino on the Effective Date (other than Eldorado, Inc.,
which owns Eldorado Casino and Jokers Wild Casino); or
(d)    owns Pledged Property or any other Property that is required to be
Pledged Property pursuant to Section 6.13;
all of which, with respect to clauses (a) and (b), shall be as reflected on the
financial statements of the Borrower for the period, or as of the date, in
question, adjusted for the pro forma effect of any Restricted Subsidiary
acquired (or disposed of) by the Borrower during such period or concurrently
with the date as of which such determination is made. Notwithstanding the
foregoing, the term Significant Subsidiary shall exclude (i) any Subsidiary that
would not be a Significant Subsidiary other than as a result of its ownership of
Capital Stock of one or more Persons that are not Subsidiaries or that are
Unrestricted Subsidiaries, and (ii) so long as any such Subsidiary does not own
a hotel or casino property, any Subsidiary established by the Borrower or any
Restricted Subsidiary in order to engage in internet and online gaming
businesses.
“SPC” has the meaning specified in Section 10.07(g).
“Standby Letter of Credit” means each Letter of Credit that is not a Commercial
Letter of Credit.
“Subordinated Indebtedness” means all unsecured Indebtedness of the Borrower for
money borrowed which is subordinated, upon terms reasonably satisfactory to the
Administrative Agent, in right of payment to the payment in full in cash of all
Secured Obligations.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 
28

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Suncoast Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos, Inc. and located at the intersection of
Rampart and Alta in Las Vegas, Nevada.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-4, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplemented.
“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$100,000,000 and (b) one-sixth of the aggregate amount of all Revolving Credit
Facilities in effect at such time. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facilities.

 
29

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name in the column labeled “Term A Commitment” on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Effective Date, the aggregate amount
of the Term A Commitments is $250,000,000.
“Term A Facility” means (a) on or prior to the Effective Date, the aggregate
amount of the Term A Commitments at such time, and (b) thereafter, the aggregate
principal amount of the Term A Loans of all Term A Lenders outstanding at such
time, in each case as such amount may be increased pursuant to Section 2.14.
“Term A Lender” means (a) on or prior to the Effective Date, any Lender that has
a Term A Commitment at such time and (b) at any time after the Effective Date,
any Lender that holds Term A Loans at such time.
“Term A Loan” means each term loan made to the Borrower pursuant to Section
2.01(b) and each Increased Term Loan made pursuant to the Term A Facility.
“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, substantially in the form of Exhibit C-3, evidencing the
indebtedness of the Borrower to such Term A Lender resulting from the Term A
Loans made by such Lender.
“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(c) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B Lender’s name in the column labeled “Term B Commitment” on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Effective Date, the aggregate amount
of the Term B Commitments is $900,000,000.
“Term B Facility” means (a) on or prior to the Effective Date, the aggregate
amount of the Term B Commitments at such time, and (b) thereafter, the aggregate
principal amount of the Term B Loans of all Term B Lenders outstanding at such
time, in each case as such amount may be increased pursuant to Section 2.14.
“Term B Lender” means (a) on or prior to the Effective Date, any Lender that has
a Term B Commitment at such time and (b) at any time after the Effective Date,
any Lender that holds Term B Loans at such time.
“Term B Loan” means each term loan made to the Borrower pursuant to Section
2.01(c) and each Increased Term Loan made pursuant to the Term B Facility.

 
30

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“Term B Note” means a promissory note of the Borrower payable to the order of
any Term B Lender, substantially in the form of Exhibit C-3, evidencing the
indebtedness of the Borrower to such Term B Lender resulting from the Term B
Loans made by such Lender.
“Term Facility” means the Term A Facility, the Term B Facility, any Incremental
Term Facility, any Other Term Facility or any Extended Term Facility, as the
case may be.
“Term Loan” means a Term A Loan, a Term B Loan, an Increased Term Loan, an
Incremental Term Loan, an Extended Term Loan or an Other Term Loan, as the case
may be.
“Term Loan Commitment” means a Term A Commitment, a Term B Commitment, an
Increased Term Loan Commitment, an Incremental Term Loan Commitment, an Other
Term Commitment or an Extended Term Commitment, as the case may be.
“Term Loan Extension Request” has the meaning specified in Section 2.20(a).
“Threshold Amount” means, as of any date, an amount equal to the greater of (x)
5% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the last day of the last fiscal quarter of the Borrower for
which financial statements are available and (y) $200,000,000.
“Title Company” means Fidelity National Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.
“Title Policies” has the meaning specified in Section 4.01(a)(v)(B).
“Total Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
to (b) twelve-month trailing Consolidated EBITDA. For purposes of determining
such ratio, the outstanding Consolidated Funded Indebtedness shall be calculated
as of the last day of the applicable Fiscal Quarter.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.
“Treasure Chest Casino” means Treasure Chest Casino, which facility is owned by
Treasure Chest Casino, L.L.C. and is located at 5050 Williams Boulevard, Kenner,
Louisiana.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 
31

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means each Subsidiary of the Borrower that is so
designated in a written notice from the Borrower to the Administrative Agent and
any Subsidiary of an Unrestricted Subsidiary so long as after giving effect to
any such designation (i) no Default would exist and (ii) the Borrower would be
in compliance with Section 7.10 on a pro forma basis as of the last day of the
fiscal quarter most recently ended.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(d)(ii)(B)(III).
“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel, retail,
residential, riverboat, riverboat/dockside casino, horse racing track,
entertainment center or similar facility (or any site or proposed site for any
of the foregoing), and any and all reasonably related businesses necessary for,
in support, furtherance or anticipation of and/or ancillary to or in preparation
for, any such business, including off-track betting facilities and golf courses.
“Voting Stock” means securities of any class or classes of any a Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for corporate directors (or Persons performing equivalent functions).
“Wells” means Wells Fargo Bank, National Association.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)(i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii)Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(iii)The term “including” is by way of example and not limitation.
(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 
32

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c)    Notwithstanding the foregoing provisions of this Section 1.03 (i) to the
extent that any person or entity listed on Schedule 1.03 which the Borrower does
not currently consolidate in accordance with GAAP is required to be consolidated
with the Borrower for any reason other than its direct or indirect majority
equity ownership, such person or entity shall be deconsolidated for purposes of
calculating compliance with the financial covenants in Section 7.10, and (ii) if
any contract listed on Schedule 1.03 is, in accordance with GAAP, deemed to be a
lease, the resulting accounting impact, if any, of such contract being deemed to
be a lease shall be excluded for purposes of calculating compliance with the
financial covenants in Section 7.10.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter

 
33

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans.
(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make Revolving Loans to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Revolving Lender’s Revolving Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Revolving Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(b)    Term A Loans. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a Term A Loan to the Borrower on the
Effective Date in an aggregate amount not to exceed the amount of such Term A
Lender’s Term A Commitment. The Borrowing under the Term A Facility shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Term A Commitments. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Term A Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(c)    Term B Loans. Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a Term B Loan to the Borrower on the
Effective Date in an aggregate amount not to exceed the amount of such Term B
Lender’s Term B Commitment. The Borrowing under the Term B Facility shall
consist of Term B Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B Commitments. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. Term B Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period”, the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative

 
34

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof or such other
amount as corresponds to any Term Loan amortization payment. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $100,000 or a whole multiple
of $100,000 in excess thereof or such other amount as corresponds to any Term
Loan amortization payment. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, (v) the Facility pursuant to which the
Borrowing is being requested, and (vi) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender that holds a Commitment (or, in the case of
any Term Facility after the making of the applicable Term Loans, each Lender
that holds any Term Loans) under the applicable Facility of the amount of its
Pro Rata Share of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender that holds a Commitment under the applicable
Facility shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is a part of the initial
Credit Extensions on the Effective Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Term Loans under any
Term Facility may be requested as, converted to or continued as Eurodollar Rate
Loans without the consent of the Required Term Lenders under the applicable Term
Facility and no Revolving Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Required Revolving Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders funding such Loans of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of

 
35

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders holding such Loans of any change in the Base
Rate promptly following such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twenty-five Interest
Periods in effect with respect to Committed Loans.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (y)
the aggregate Outstanding Amount of the Committed Loans of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Lender’s
Commitment, or (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all of the Revolving Lenders have approved such expiry
date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital

 
36

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $25,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(F)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Sections 9.03, 9.04 and 9.05 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in such Sections included the L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case

 
37

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




may be. In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share of all Revolving Credit Facilities times the amount of such Letter of
Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or any Loan Party that one or

 
38

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans under the
Revolving Commitment to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit,

 
39

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of the L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and

 
40

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(vi)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vii)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Restricted Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire

 
41

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the L/C Issuer, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable to any Revolving Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
(g)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or expressly permitted under any
law, order, or practice that is required or expressly permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) equal to (i) the Applicable
Rate times the daily maximum amount available to be drawn under such Letter of
Credit for each Standby Letter of Credit and (ii) 50% of the Applicable Rate
times the daily maximum amount available to be drawn under such Letter of Credit
for each Commercial Letter of Credit. Letter of Credit Fees shall be computed on
a quarterly basis in arrears and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change

 
42

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




in the Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(i)    Documentary and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the L/C Issuer for its own account a fronting fee with
respect to each Standby Letter of Credit in such amounts and at such times as
agreed from time to time by the Borrower and the L/C Issuer. The Borrower shall
pay directly to the L/C Issuer for its own account fees with respect to
Commercial Letters of Credit in such amounts and at such times as agreed from
time to time by the Borrower and the L/C Issuer.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, any Person other than the Borrower, the Borrower shall
be obligated to reimburse the L/C Issuer hereunder for any and all drawings
under such Letter of Credit. The Borrower hereby represents and warrants that
the issuance of any Letters of Credit at the Borrower’s request for the account
of any other Person will inure to the benefit of the Borrower.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Revolving Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Pro Rata Share times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line

 
43

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)Either of the Swing Line Lender or the Administrative Agent at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender and the Administrative Agent
to so request on its behalf), that each Revolving Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Pro Rata Share of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02.
The Swing Line Lender or the Administrative Agent, as applicable, shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.
(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 
44

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(iv)Each Revolving Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender through the Administrative Agent its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty (other than any premium or penalty described below or that
may be agreed between the Borrower and any Term Lenders pursuant to the
applicable Incremental Term Facility Joinder, Refinancing Amendment or Extension
Amendment); provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof

 
45

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




or, in each case, such other amount equal to the entire principal amount thereof
then outstanding; provided, further, that, (i) in the event of a full or partial
prepayment of Term B Loans (other than as required by Sections 2.05(f) and
2.07(b)) effected prior to the six-month anniversary of the Effective Date
through the issuance of any Indebtedness (which, for the avoidance of doubt,
shall exclude any drawing under any Revolving Credit Facility) having a lower
interest rate than the interest rate payable in respect of the Term B Loans
being repaid, such prepayment shall include a premium in an amount equal to
1.00% of the principal amount so prepaid and (ii) in the event that any
amendment to this Agreement or any other Loan Document that has the effect of
decreasing the interest rate payable in respect of the Term B Loans is effected
prior to the six-month anniversary of the Effective Date, the Borrower shall pay
an amendment fee (x) to any Lender approving such amendment (other than any
replacement Lender replacing a Lender pursuant to Section 10.16 in connection
with such amendment) in an amount equal to 1.00% of the principal amount of Term
B Loans for which such interest rate is decreased and (y) to any Lender replaced
pursuant to Section 10.16 in connection with such amendment in an amount equal
to 1.00% of the principal amount of such Lender’s Term B Loans being assigned
pursuant to such replacement. Each such notice shall specify the date and amount
of such prepayment, whether the Loans to be prepaid are Term Loans or Revolving
Loans and the Type(s) of Committed Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders under the applicable Facility in accordance with their respective
Pro Rata Shares. Once prepaid, Term Loans may not be reborrowed.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 4:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.
(d)    Within five Business Days after the incurrence or issuance by the
Borrower of any Permitted Secured Indebtedness, the Borrower shall repay Loans
in an aggregate principal amount equal to 100% of the Net Cash Proceeds from
such incurrence or issuance; provided, that the Borrower shall not be required
to repay Loans from the Net Cash Proceeds of second lien Permitted Secured
Indebtedness issued within six months of the scheduled maturity date of any
unsecured Indebtedness of the Borrower outstanding pursuant to Section 7.03(c)
or (g) to the extent that such Net Cash Proceeds are used or set aside
(including any temporary reduction of the outstanding balance of Revolving
Loans) to repurchase or redeem and retire such unsecured Indebtedness on or
prior to the maturity thereof and so long as the aggregate principal amount of
such second lien Permitted Secured Indebtedness shall not exceed $250,000,000.

 
46

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(e)    Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Disposition (other than
Dispositions expressly permitted under Section 7.05(a)-(g)) or from any
Extraordinary Loss from and after the Effective Date the Borrower shall repay
Loans in an aggregate principal amount equal to 100% of such Net Cash Proceeds;
provided, that if the Borrower shall certify at the time of such receipt that it
intends to Reinvest such Net Cash Proceeds, the Borrower may use such Net Cash
Proceeds for such purposes; provided further, that to the extent the Borrower
shall not have Reinvested 100% of such Net Cash Proceeds by not later than 360
days after the receipt thereof, the Borrower shall use any such remaining Net
Cash Proceeds to repay Loans on such date; and provided, further, that the
Borrower shall not be required to repay Loans pursuant to this clause (e) unless
and until the aggregate amount of Net Cash Proceeds the Borrower is required to
use to prepay Loans pursuant to this clause (e) is equal to or greater than
$100,000,000 (and at such time, the Borrower shall prepay the Loans using all
such Net Cash Proceeds).
(f)    Beginning with the fiscal year ending December 31, 2014, within five
Business Days after the delivery of each Compliance Certificate pursuant to
Section 6.02(b) that relates to financial statements delivered pursuant to
Section 6.01(a), the Borrower shall prepay an aggregate principal amount of Term
Loans equal to (i) 50% of Excess Cash Flow for the fiscal year covered by such
financial statements, minus (ii) the aggregate amount of voluntary prepayments
of Term Loans made during such fiscal year (without duplication of any voluntary
prepayments of Term Loans deducted from the Excess Cash Flow payment for the
prior fiscal year) and since January 1 of the current fiscal year pursuant to
Section 2.05(a), minus (iii) the aggregate amount paid by the Borrower in
connection with purchases of Term Loans pursuant to Auctions in accordance with
Section 2.18 and pursuant to Permitted Open Market Purchases during such fiscal
year (without duplication of any amounts paid by the Borrower in connection with
purchases of Term Loans pursuant to Auctions and Permitted Open Market Purchases
and deducted from the Excess Cash Flow payment for the prior fiscal year) and
since January 1 of the current fiscal year, with such prepayments to be applied
ratably to the Term Loans. If on the date any payment is due pursuant to this
clause (f), the sum of (x) the amount of unused Aggregate Revolving Commitments
plus (y) the aggregate amount of unrestricted cash held by the Borrower and its
Restricted Subsidiaries (excluding, for the avoidance of doubt, any cash held in
casino cages) is less than $300,000,000, the prepayment made pursuant to this
clause (f) shall be applied first, to repay the Revolving Loans in an amount
equal to the excess of $300,000,000 over the sum of (x) the amount of unused
Aggregate Revolving Commitments plus (y) the aggregate amount of unrestricted
cash held by the Borrower and its Restricted Subsidiaries (excluding, for the
avoidance of doubt, any cash held in casino cages) and second, to the Term Loans
as set forth in the preceding sentence.
(g)    All prepayment of Loans made pursuant to clauses (d) or (e) of this
Section 2.05 shall be applied first, ratably to the Term Loans and second, once
the Term Loans have been repaid in full, ratably to repay the Revolving Loans
and reduce the Revolving Commitments.
(h)    All prepayments of Term Loans shall be applied ratably to the Term Loans
under each Term Facility and, within each Term Facility, to installments of Term
Loans in the inverse order of maturity.
2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Revolving Commitments, or
from time to time permanently reduce the Aggregate Revolving Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings

 
47

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




would exceed the Aggregate Revolving Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.
2.07    Repayment of Loans.
(a)    The Borrower shall make repayments of the Term A Loans on or before the
last Business Day of each fiscal quarter of the Borrower commencing with the
first full fiscal quarter of the Borrower after the Effective Date in an amount
equal to (x) 1.25% of the aggregate principal amount of the Term A Loans made on
the Effective Date plus (y) 1.25% of the aggregate principal amount of any
increased Term A Loans made pursuant to Section 2.14. The Borrower shall repay
the outstanding principal amount of all Term A Loans on the Maturity Date for
the Term A Facility.
(b)    The Borrower shall make repayments of the Term B Loans on or before the
last Business Day of each fiscal quarter of the Borrower commencing with the
first full fiscal quarter of the Borrower after the Effective Date in an amount
equal to (x) 0.25% of the aggregate principal amount of the Term B Loans made on
the Effective Date plus (y) 0.25% of the aggregate principal amount of any
increased Term B Loans made pursuant to Section 2.14. The Borrower shall repay
the outstanding principal amount of all Term B Loans on the Maturity Date for
the Term B Facility.
(c)    The Borrower shall repay in full to each Revolving Lender on the Maturity
Date for any Revolving Credit Facility the aggregate principal amount of
Revolving Loans outstanding under such Facility on such date.
(d)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the request of the Swing Line Lender or the Administrative Agent pursuant to
Section 2.04(c), and (ii) the latest Maturity Date for any then-effective
Revolving Credit Facility.
(e)    The Borrower shall repay any Incremental Term Loans on the dates and in
the amounts set forth in the Incremental Term Facility Joinder for the
applicable Incremental Term Facility.
(f)    The Borrower shall repay any Other Term Loans on the dates and in the
amounts set forth in the Refinancing Amendment for the applicable Other Term
Facility.
(g)    The Borrower shall repay any Extended Term Loans on the dates and in the
amounts set forth in the Extension Amendment for the applicable Extended Term
Facility.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Revolving
Loan under the Initial Revolving Facility, Term A Loan and Term B Loan that is a
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Revolving Loan
under the Initial Revolving Facility, Term A Loan and Term B Loan that is a Base
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof

 
48

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




from the applicable borrowing date at a rate per annum equal to the Overnight
Eurodollar Rate (as defined in the Swing Line Note) or any other rate as the
Borrower and the Swing Line Lender may agree; (iv) each Incremental Term Loan
shall bear interest on the outstanding principal amount thereof at the rate per
annum set forth in the Incremental Term Facility Joinder for the applicable
Incremental Term Facility; (v) each Other Term Loan and Other Revolving Loan
shall bear interest on the outstanding principal amount thereof at the rate per
annum set forth in the Refinancing Amendment for the applicable Facility; and
(vi) each Extended Term Loan and Extended Revolving Loan shall bear interest on
the outstanding principal amount thereof at the rate per annum set forth in the
Extension Amendment for the applicable Facility.
(b)    (i)     If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share of each
Revolving Credit Facility, an unused fee equal to the Applicable Rate for such
Revolving Credit Facility times the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. The unused fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Section 4.02 is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the Maturity Date for any Revolving Credit Facility. The
unused fee shall be calculated quarterly in arrears, and if there is any change
in the Applicable Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay to the Lenders, the Lead Arrangers and
the Administrative Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be,

 
49

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Facilities and the repayment of
all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans under the applicable Facility in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 
50

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




2.12    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(c)    Unless the Borrower has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurodollar Rate Loans (or, in the case of any Committed
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Committed
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Committed Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender

 
51

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Committed Loans and the
obligations of the Revolving Lenders to fund participations in Letters of Credit
and Swing Line Loans are several and not joint. The failure of any Lender to
make any Committed Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders
entitled to such payment such participations in the Committed Loans made by them
and/or such subparticipations in the participations in L/C Obligations or Swing
Line Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Committed Loans
or such participations, as the case may be, pro rata with each other Lender
entitled to such payment; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect

 
52

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
2.14    Increase in Commitments.
(a)    Provided there exists no Default, after consultation with the
Administrative Agent, the Borrower may from time to time request an increase in
the Revolving Commitments under any Revolving Credit Facility or request new
Term Loan Commitments in accordance with this Section (the amount of any such
increase, the “Increased Revolving Commitment” or “Increased Term Loan
Commitment”, as applicable). The aggregate amount of (i) all Increased Term Loan
Commitments pursuant to this Section 2.14 plus the aggregate amount of all
Incremental Term Loan Commitments pursuant to Section 2.15 shall not exceed
$400,000,000 and (ii) all Increased Revolving Commitments and Increased Term
Loan Commitments pursuant to this Section 2.14 plus the aggregate amount of all
Incremental Term Loan Commitments pursuant to Section 2.15 shall not exceed
$550,000,000; provided, that such caps shall not apply to any such Increased
Revolving Commitments, Increased Term Loan Commitments and Incremental Term Loan
Commitments if, after giving effect thereto, the Secured Leverage Ratio would
not exceed 4.25 to 1.00 on a pro forma basis (calculated as though any such
Increased Revolving Commitments and any Increased Revolving Commitments made
after the Effective Date and prior to the date of such increase were fully
drawn) as of the most recently ended fiscal quarter of the Borrower. Any such
request for an increase shall be in a minimum amount of $50,000,000 (unless
otherwise agreed by the Administrative Agent). Any Increased Revolving
Commitment shall be a Revolving Commitment. Any Increased Term Loan Commitment
shall be a part of any Term Facility, and the Term Loans made pursuant thereto
shall be Term Loans under such Term Facility, as agreed in writing among the
Borrower, the applicable Term Lenders and the Administrative Agent pursuant to
the applicable Increased Commitment Joinder, and shall have the same terms and
conditions as the Term Loans under the applicable Term Facility.
(b)    The Borrower may, in consultation with the Administrative Agent,
designate any Lender party to this Agreement (with the consent of such Lender,
which may be given or withheld in its sole discretion) or another Person which
qualifies as an Eligible Assignee (which may be, but need not be, existing
Lenders) as a Lender under the applicable Facility which at the time enters into
a joinder agreement (each, an “Increased Commitment Joinder”) duly executed by
Borrower, each Lender providing an Increased Revolving Commitment or Increased
Term Loan Commitment pursuant to such increase and the Administrative Agent,
pursuant to which such Lender agrees to (i) in the case of any such designated
Lender that is an existing Lender, increase its Pro Rata Share of the Revolving
Commitment or its Term Loans under the applicable Facility or make a new
Revolving Commitment or Term Loan under the applicable Facility, as applicable,
and (ii) in the case of any other such Person (an “Additional Lender”), become a
party to this Agreement. The sum of the increases in the Pro Rata Shares of the
Revolving Commitment and the Term Loans and the new Revolving Commitments and
the new Term Loan Commitments of the existing Lenders pursuant to this
subsection (b) plus the new commitments of the Additional Lenders shall not in
the aggregate exceed the unsubscribed amount of the Increased Revolving
Commitment and the Increased Term Loan Commitments.
(c)    If the Revolving Commitments are increased or Increased Term Loan
Commitments are extended in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Lenders that have agreed to
increase their Revolving Commitments or make new Increased Term Loan Commitments
of the final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent (I) a certificate of the Borrower dated as of the Increase
Effective Date signed by a Responsible Officer of the Borrower (x) certifying
and attaching the resolutions adopted by the Borrower

 
53

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




approving or consenting to such increase, and (y) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists, (II) modification endorsements to
the Title Policies increasing the title insurance thereunder to an aggregate
amount of not less than the sum of the Revolving Commitment plus the outstanding
principal amount of all Term Loans in effect after giving effect to such
Increased Revolving Commitment or Increased Term Loan Commitment, and (III) such
amendments and modifications in respect of the Collateral (including date-downs
of the Title Policies) as the Administrative Agent may reasonably request. If
the Borrower shall increase the Revolving Commitments, the Borrower shall prepay
any Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Revolving Commitments under this
Section. The Borrower shall also pay any costs and expenses (including, without
limitation, Attorney Costs) incurred in connection with the increase of any
Commitment pursuant to this Section 2.14.
(d)    This Section shall supersede any provisions in Sections 2.13 or 10.01 to
the contrary.
2.15    Incremental Term Facilities.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request one or more new term loan facilities (each, an
“Incremental Term Facility”); provided that (i) any such Incremental Term
Facility shall be in a minimum amount of $25,000,000, (ii) the aggregate amount
of all Increased Term Loan Commitments pursuant to Section 2.14 plus the
aggregate amount of all Incremental Term Loan Commitments made pursuant to this
Section 2.15 shall not exceed $400,000,000 and (iii) the aggregate amount of all
Increased Revolving Commitments and Increased Term Loan Commitments pursuant to
Section 2.14 plus the aggregate amount of all Incremental Term Loan Commitments
made pursuant to this Section 2.15 shall not exceed $550,000,000; provided,
further, that clauses (ii) and (iii) of the foregoing proviso shall not apply to
any such Increased Revolving Commitments, Increased Term Loan Commitments and
Incremental Term Loan Commitments if, after giving effect thereto, the Secured
Leverage Ratio would not exceed 4.25 to 1.00 on a pro forma basis (calculated as
though any Increased Revolving Commitments made after the Effective Date and on
or prior to the date of incurrence of such Incremental Term Facility were fully
drawn) as of the most recently ended fiscal quarter of the Borrower.
(b)    Notification by Administrative Agent; Additional Lenders. Any Incremental
Term Facility may, at the option of the Borrower, be provided by existing
Lenders or, subject to the approval of the Administrative Agent (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Term Lenders. For the avoidance of doubt, no
existing Lender shall have any obligation to provide any portion of any
Incremental Term Facility.
(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date (the “Incremental Term Facility Effective
Date”) and the final allocation of any Incremental Term Facility. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Incremental Term Facility Effective
Date.

 
54

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(d)    Conditions to Effectiveness of Incremental Term Facility. As conditions
precedent to such increase, (i) the Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Incremental Term Facility
Effective Date signed by a Responsible Officer of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, (y) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Incremental Term Facility Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists, (ii) if the amounts referred to in
clauses (ii) or (iii) of subsection (a) above would be exceeded after giving
effect to the proposed Incremental Term Facility on the Incremental Term
Facility Effective Date, the Secured Leverage Ratio would not exceed 4.25 to
1.00 on a pro forma basis (calculated as though any Increased Revolving
Commitments made after the Effective Date and on or prior to the date of
incurrence of such Incremental Term Facility were fully drawn) as of the last
day of the fiscal quarter most recently ended after giving effect to such
Incremental Term Facility on the Incremental Term Facility Effective Date, (iii)
the Administrative Agent shall have received a joinder agreement (each, an
“Incremental Term Facility Joinder”) duly executed by the Borrower, each Term
Lender under such Facility and the Administrative Agent setting forth the
interest rates, Maturity Date, amortization, Incremental Term Loan Commitments
and other provisions relevant to such Incremental Term Facility which shall in
each case be customary for term loan facilities of such type and, in the case of
any Additional Lender, such Additional Lender shall agree to become a party to
this Agreement, and legal opinions reasonably requested by the Administrative
Agent relating to the matters described above covering matters similar to those
covered in the opinions delivered on the Effective Date, (iv) the maturity date
applicable to such Incremental Term Facility shall be on or after the Maturity
Date of the Term B Facility and the weighted average life to maturity of such
Incremental Term Facility shall be no shorter than the longest weighted average
life to maturity of the Term B Facility, (v) in the event that the interest
margins for such Incremental Term Facility are greater than the Applicable Rate
for the Term B Facility by more than 0.50%, the Applicable Rate for the Term B
Facility shall be increased to the extent necessary so that the interest margins
for such Incremental Term Facility (and any other Incremental Term Facility) are
not more than 0.50% higher than the Applicable Rate for the Term B Facility,
(vi) any other terms and provisions applicable to such Incremental Term Facility
shall be reasonably satisfactory to the Administrative Agent, (vii) the
Administrative Agent shall have received modification endorsements to the Title
Policies increasing the title insurance thereunder to an aggregate amount of not
less than the sum of the Revolving Commitment plus the principal amount of all
outstanding Term Loans in effect after the making of such Incremental Term Loans
and (viii) the Administrative Agent shall have received such amendments and
modifications in respect of the Collateral (including date-downs of the Title
Policies) as the Administrative Agent may reasonably request. For purposes of
determining interest margins applicable to any Facility for purposes of clause
(v) above, (1) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrower for the
account of the Lenders under any Facility in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity), (2) customary arrangement or commitment fees
payable to the Lead Arrangers (or their affiliates) or to one or more other
arrangers (or their affiliates) of any Facility shall be excluded, and (3) if
such Incremental Term Facility has a LIBOR floor or Base Rate floor that is
greater than any LIBOR floor or Base Rate floor, respectively, for the Term B
Facility, the amount by which the interest margins for such Incremental Term
Facility are greater than the Applicable Rate for the Term B Facility shall be
deemed to be increased by the amount which such LIBOR or Base Rate floor for
such Incremental Term Facility exceeds the LIBOR Floor or Base Rate floor,
respectively, for the Term B Facility.

 
55

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(e)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If there shall exist a Defaulting Lender,
within one Business Day following any written request by the Administrative
Agent or the L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, as security for the Defaulting Lenders’ obligation to
fund participations in respect of L/C Obligations, to be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided (other than Permitted
Liens), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Section
2.17 in respect of Letters of Credit shall be held and applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce the L/C Issuer’s Fronting Exposure shall be released pursuant to this
Section 2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
10.06(b)(vi))), or (ii) the determination by the Administrative Agent and the
L/C Issuer that there exists excess Cash Collateral; provided, however, that,
subject to Section 2.17 the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Covenant Lenders”, “Required Revolving Lenders”, “Required Term Lenders” and
Section 10.01.

 
56

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

 
57

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Aggregate Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause any
Non-Defaulting Lender’s aggregate Pro Rata Share of the Total Revolving
Outstandings to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders under the applicable
Facility or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans under any Facility to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares of such
Facility (without giving effect to Section 2.17(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.18    Reverse Dutch Auction Repurchases.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the Borrower may, at any time and from time to time
after the Effective Date, conduct reverse Dutch

 
58

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




auctions in order to purchase Term Loans with respect to any Term Facility
(each, an “Auction”), each such Auction to be managed exclusively by an
investment bank of recognized standing selected by the Borrower following
consultation with (but not subject to the approval of) the Administrative Agent
in such capacity (the “Auction Manager”), so long as the following conditions
are satisfied:
(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.18 and Schedule 2.18;
(ii)    no Default shall have occurred and be continuing on the date of the
delivery of each auction notice and at the time of purchase of any Term Loans in
connection with any Auction;
(iii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;
(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant purchase (and
may not be resold);
(v)    no more than one Auction may be ongoing at any one time;
(vi)    no more than three Auctions may be effected in any twelve month period
(unless a higher number is agreed to by the Administrative Agent);
(vii)    each Auction shall be open and offered to all Lenders under the
relevant Term Facility on a pro rata basis and shall be revocable and/or
conditional at the Borrower’s option;
(viii)    an aggregate amount not to exceed 20% of the original principal amount
of each Term Facility less the aggregate amount of Permitted Open Market
Purchases consummated at or prior to the time of determination may be purchased
through Auctions; and
(ix)    at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer certifying compliance
with preceding clauses (ii) and (viii).
(b)    With respect to all purchases of Term Loans made by the Borrower pursuant
to this Section 2.18, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to, but not including (if paid prior to 12:00 p.m.) the settlement date
of such purchase and (y) subject to Section 2.05(f), such purchases (and the
payments made by the Borrower and the cancellation of the purchased Term Loans,
in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement (although the
par principal amount of Term Loans under the respective Facility so purchased
pursuant to this Section 2.18 shall be applied to reduce the remaining scheduled
amortization payments with respect to such Term Facility of the applicable
Lenders being repaid on a pro rata basis).
(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.18 (provided that no
Lender shall have an obligation to participate

 
59

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




in any such Auctions) and hereby waive the requirements of any provision of this
Agreement (it being understood and acknowledged that purchases of the Term Loans
by the Borrower contemplated by this Section 2.18 shall not constitute
Investments by the Borrower) or any other Loan Document that may otherwise
prohibit or conflict with any Auction or any other transaction contemplated by
this Section 2.18 or result in an Event of Default as a result of the Auction or
purchase of Term Loans pursuant to this Section 2.18. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article IX and Section 10.04 mutatis mutandis as if each reference
therein to the “Administrative Agent” were a reference to the Auction Manager,
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
2.19    Refinancing Amendments.
(a)    At any time after the Effective Date, the Borrower may obtain Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans and the Revolving Loans (or unused Revolving Commitments) then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any Revolving Loan under the Initial Revolving Facility, any Term A
Loan, any Term B Loan, any then outstanding Other Term Loans, Incremental Term
Loans, Other Revolving Loans, Extended Term Loans and Extended Revolving Loans),
in the form of Other Term Loans, Other Term Commitments, Other Revolving Loans
or Other Revolving Commitments pursuant to a Refinancing Amendment; provided
that, notwithstanding anything to the contrary in this Section 2.19 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (2) below)) of Loans
with respect to Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments, (2) the permanent repayment of Revolving Loans with
respect to, and termination of, Revolving Commitments after the date of
obtaining any Other Revolving Commitments shall be made on a pro rata basis with
all other Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments under any Facility on a non-pro rata
basis that is more favorable to the Borrower and as determined by the Borrower
in its sole discretion as compared to any other Facility with a later maturity
date than such Facility and (3) assignments and participations of Other
Revolving Commitments and Other Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans. The effectiveness of any Refinancing Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02, and to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) a certificate of each Loan
Party dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
refinancing, (y) in the case of the Borrower, certifying that, before and after
giving effect to such refinancing, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.19, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists, and (ii) legal opinions reasonably requested by the Administrative Agent
relating to the matters described above covering matters similar to those
covered in the opinions delivered on the Effective Date. Each issuance of Credit
Agreement Refinancing Indebtedness under this Section 2.19(a) shall

 
60

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




be in an aggregate principal amount that is (x) not less than $5,000,000 and (y)
an integral multiple of $1,000,000 in excess thereof.
(b)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Term Commitments and Other Revolving Commitments, as applicable). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19.
(c)    This Section 2.19 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
2.20    Extension of Loans and Commitments.
(a)    The Borrower may, at any time request that all or a portion of the Term
Loans of any Facility (an “Existing Term Facility” and any related Term Loans
thereunder, “Existing Term Loans”) be modified to constitute another Facility of
Term Loans in order to extend the scheduled final maturity date thereof (any
such Term Loans which have been so modified, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.20. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Facility) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Facility from which they are to be modified except
(i) the scheduled final maturity date shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the yield with respect to the
Extended Term Loans may be higher or lower than the yield for the Term Loans of
such Existing Term Facility and/or (B) additional fees may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any
increased yield contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment, (iii) any Extending Term
Lender may receive optional or mandatory prepayments of Term Loans in an amount
equal to or less than its Pro Rata Share of such prepayments offered to all
Extending Term Lenders in the Term Loan Extension Request (but no Extending Term
Lender may receive more than its Pro Rata Share of such prepayments offered to
all Extending Term Lenders in the Term Loan Extension Request), with the amount
of any such prepayments as specified in the respective Extension Amendment, (iv)
the amortization schedule set forth in Section 2.07 or the applicable
Incremental Term Facility Joinder or Refinancing Amendment applicable to such
Existing Term Facility shall be adjusted to reflect the scheduled final maturity
date of the Extended Term Loans and the amortization schedule (including the
principal amounts payable pursuant thereto) in respect of such Extended Term
Loans set forth in the applicable Extension Amendment; provided, that the
weighted average life to maturity of such Extended Term Loans shall be no
shorter than the weighted average life to maturity of the Term Loans of such
Existing Term Facility and (v) the covenants set forth in Section 7.10 may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the latest Maturity Date for any Covenant Facility
in effect immediately prior to giving effect to such Extension Amendment (it
being understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 2.13 or Section 10.09). Each Lender
holding Extended Term Loans shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions

 
61

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




set forth in Section 2.05 applicable to such Term Loans) and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the Collateral. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Facility
modified to constitute Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans established pursuant to the same Extension
Amendment shall constitute a separate facility of Term Loans (each, an “Extended
Term Facility”) from the Existing Term Facility from which they were modified.
(b)    The Borrower may at any time request that all or a portion of the
Revolving Commitments of any Facility (an “Existing Revolving Facility” and any
related Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Facility of Revolving Commitments in order to extend the
scheduled maturity date thereof (any such Revolving Commitments which have been
so modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.20. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Facility) (a “Revolving Extension Request”) setting forth the proposed terms of
the Extended Revolving Commitments to be established, which terms shall be
identical to those applicable to the Revolving Commitments of the Existing
Revolving Facility from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the yield with
respect to the Extended Revolving Loans may be higher or lower than the yield
for the Revolving Loans of such Existing Revolving Facility and/or (B)
additional fees may be payable to the Lenders providing such Extended Revolving
Commitments in addition to or in lieu of any increased yield contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Rate with respect to the Extended
Revolving Commitments may be higher or lower than the Applicable Rate for the
Revolving Commitments of such Existing Revolving Facility and (iv) the covenants
set forth in Section 7.10 may be modified in a manner acceptable to the
Borrower, the Administrative Agent and the Lenders party to the applicable
Extension Amendment, such modifications to become effective only after the
latest Maturity Date of any Existing Revolving Facility in effect immediately
prior to giving effect to such Extension Amendment (it being understood that
each Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 2.13 or Section 10.09). Each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Section 2.05 applicable to Existing Revolving Loans) and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties and the Collateral. No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Facility modified to constitute Extended Revolving Commitments
pursuant to any Revolving Extension Request. Any Extended Revolving Commitments
established pursuant to the same Extension Amendment shall constitute a separate
facility of Revolving Commitments (each, an “Extended Revolving Facility”) from
the Existing Revolving Facility from which they were modified. If, on any
Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Existing Revolving Facility, such Revolving Loans (and any
related participations) shall be deemed to be allocated as Extended Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Facility. In addition, if so provided in
the relevant Extension Amendment and with the consent of the applicable L/C
Issuer, upon the termination of Revolving Commitments under a Revolving Facility
with an earlier Maturity Date than an Extended Revolving Facility,
participations in Letters of Credit under such Revolving Facility shall be
re-allocated from Lenders of such Revolving Facility to Lenders holding Extended

 
62

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Revolving Commitments in accordance with the terms of such Extension Amendment;
provided, that (i) such participation interests shall, upon receipt thereof by
the relevant Lenders holding Extended Revolving Commitments, be deemed to be
participation interests in respect of such Extended Revolving Commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly and (ii) such
re-allocation shall not cause the aggregate Outstanding Amount of the Committed
Loans of any Revolving Lender, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans to exceed such
Revolving Lender’s Revolving Commitment.
(c)    The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Facility are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Facility subject to such
Extension Request modified to constitute Extended Loans and related Commitments
(an “Extending Lender”) shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the existing Facility which
it has elected to modify to constitute Extended Loans and related Commitments.
In the event that the aggregate amount of Term Loans or Revolving Commitments of
the existing Facility subject to Extension Elections exceeds the amount of
Extended Loans and related Commitments requested pursuant to the Extension
Request, Term Loans or Revolving Commitments subject to such Extension Elections
shall be modified to constitute Extended Loans and related Commitments on a pro
rata basis based on the amount of Term Loans or Revolving Commitments included
in such Extension Elections. The Borrower shall have the right to withdraw any
Extension Request upon written notice to the Administrative Agent.
(d)    Extended Loans and related Commitments shall be established pursuant to
an amendment (an “Extension Amendment”) to this Agreement. Each Extension
Amendment shall be executed by the Borrower, the Administrative Agent and the
Extending Lenders (it being understood that such Extension Amendment shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans and related Commitments established thereby) extending
their respective Loans and Commitments thereunder and, in the case of any
Extended Term Facility, shall specify whether such Facility is a Covenant
Facility or a Non-Covenant Facility. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Extension Amendment. An
Extension Amendment may, subject to Sections 2.20(a) and (b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or advisable, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20 (including, without limitation, such technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Extended
Loans and related Commitments); provided that each Lender whose Loans or
Commitments are affected by such Extension Amendment shall have approved such
Extension Amendment.
(e)    The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02, and to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) a certificate of each Loan Party
dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
extension, (y) in the case of the Borrower, certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section

 
63

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




2.20, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists, and (ii) legal opinions reasonably requested by the
Administrative Agent relating to the matters described above covering matters
similar to those covered in the opinions delivered on the Effective Date.
(f)    This Section 2.20 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 
64

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(c)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(d)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative

 
65

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(d)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 
66

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or

 
67

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




converted. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
3.03    Inability to Determine Rates. If (a) the Required Revolving Lenders or
(b) the Required Term Lenders with respect to any Term Facility determine (i)
(A) that dollar deposits are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable requested amount
and Interest Period with respect to a proposed Eurodollar Rate Loan, or (B) that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan (in each case with respect to this clause (i), “Impacted
Loans”), or (ii) that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender under the applicable
Facility. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans under such Facility shall be suspended until the
Administrative Agent (upon the instruction of the Required Revolving Lenders or
the Required Term Lenders with respect to the applicable Facility, as
applicable) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans under such Facility or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans under such Facility in the amount specified therein.
Notwithstanding the foregoing, if relevant Lenders have made the determination
described in clause (i) of the first sentence of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Required Revolving Lenders or the Required Term
Lenders revoke the notice delivered with respect to the Impacted Loans under
such Facility under clause (i) of the first sentence of this section, (2) the
Required Revolving Lenders or the Required Term Lenders for such Facility notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender under such Facility determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on

Eurodollar Rate Loans.
(a)    Changes in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 
68

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the L/C Issuer or other Recipient, the
Borrower will pay to such Lender, the L/C Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
L/C Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 
69

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 30 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. Any Lender making a claim for compensation for losses
pursuant to this Section 3.05 shall make such claim within 30 days after such
Lender first becomes aware of the loss, cost or expense incurred by it.
3.06    Matters Applicable to all Requests for Compensation.
(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder (including calculations thereof in reasonable
detail) shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods. Any and all claims for compensation under
this Article III (other than Section 3.05) shall be made by a Lender within 180
days after such Lender becomes aware of the facts or circumstances giving rise
to such claim. Each Lender agrees to use reasonable efforts to designate a
different lending office if such designation will avoid the need for or reduce
the amount of any request for compensation under this Article III and take any
other action available to reduce or mitigate such costs in each case if such
action will not, in the good faith judgment of such Lender, be materially
disadvantageous to such Lender.

 
70

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(b)    If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.16(b).
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Facilities and repayment of all other Obligations
hereunder.
ARTICLE IV    
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
4.01    Conditions of Effectiveness. The effectiveness of this Agreement and the
occurrence of the Effective Date are subject to satisfaction of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement by the Borrower and the
Administrative Agent;
(ii)    a Note (or Notes) executed by the Borrower and dated the Effective Date
in favor of each Lender requesting a Note (or Notes);
(iii)    the Guaranty, dated as of the Effective Date, duly executed by each
Guarantor;
(iv)    the Security Agreement, dated as of the Effective Date, duly executed by
each Loan Party, together with:
(A)    acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1), or such other evidence of filing as may be acceptable
to the Administrative Agent, naming each of the Loan Parties (as appropriate) as
the debtor, and the Administrative Agent on behalf of the Secured Parties, as
the secured party, or other similar instruments or documents, filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the security interest
of the Administrative Agent pursuant to the Security Agreement;
(B)    Uniform Commercial Code termination statements necessary to release all
Liens and other rights of any Person securing any existing Liens (other than
Permitted Liens);
(C)    certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-3), or a similar search report certified by a party acceptable
to the Administrative Agent, dated a date reasonably near to the Effective Date,
listing all effective financing statements which name any of the Loan Parties as
the debtor and which are filed in the jurisdictions in which filings were made
pursuant to clause (iv)(A) above or clause (v)(A) below, together with copies of
such financing statements (none of which (other than those described in clause
(iv)(A) or (v)(A), if such Form UCC-3 or search report, as the case may be, is
current enough to list such financing statements described in clause (iv)(A) or
(v)(A)) shall cover any Collateral described in the Security Agreement except as
permitted by Section 7.01);

 
71

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(D)    certificates representing the pledged securities referred to therein
accompanied by undated stock powers executed in blank; and
(E)    all instruments and documents required to be delivered to the
Administrative Agent pursuant to the Security Agreement;
(v)    executed counterparts of an amendment to each of the Deeds of Trust dated
on or before the Effective Date with respect to each Pledged Property, each in
form and substance reasonably satisfactory to the Administrative Agent and duly
executed by the owner of such Pledged Property and in recordable form, together
with:
(A)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each such amendment as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
effectively to continue the Lien of the applicable Deeds of Trust (as so
modified) as valid, perfected Liens against each of the respective Pledged
Properties, which Liens are subject to no outstanding monetary Liens (other than
Permitted Liens) recorded against such Guarantor’s interest in the Pledged
Properties;
(B)    modification endorsements to each of the title policies issued in
connection with the Deeds of Trust (collectively, the “Title Policies”) in favor
of the Administrative Agent on behalf of the Secured Parties providing title
insurance in an aggregate amount of not less than the sum of the Revolving
Commitment, Term A Commitment, and Term B Commitment, in each case, as of the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent and issued by the Title Company with respect to the Deeds
of Trust, and otherwise insuring (i) the continuing valid, perfected Lien of the
applicable Deeds of Trust against each respective Pledged Property, (ii) that
since the date of the Existing Credit Agreement, there has been no change in the
condition of title to such Pledged Property that was prohibited by the Loan
Documents and (iii) that there are no intervening Liens (including inchoate
mechanics’ liens) on such Pledged Property which may then or thereafter take
priority over the Lien of the applicable Deeds of Trust (other than Permitted
Liens); and
(C)    such other approvals, opinions, or documents in connection with the
foregoing as the Administrative Agent may reasonably request;
(vi)    to the extent necessary for the Title Company to issue the modification
endorsements to the Title Policies for each respective Pledged Property without
a survey exception, an updated surveyor’s plat of survey of each of the Pledged
Properties prepared (and so certified) in compliance with the provisions of the
applicable state survey standards by a registered land surveyor of the state in
which each such Pledged Property is located, and certified to the Administrative
Agent and the Title Company;
(vii)    executed counterparts of the First Preferred Ship Mortgages duly
executed by each of Boyd Tunica, Inc., Par-A-Dice Gaming Corporation, Treasure
Chest Casino, L.L.C., Blue Chip Casino, LLC and Red River Entertainment of
Shreveport, L.L.C. (collectively, the “Ship Owners”), together with
(A)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each of the First Preferred Ship
Mortgages as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable effectively to record the First Preferred Ship
Mortgages as valid, perfected Liens against the vessels described therein, which
Liens are subject to

 
72

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




no outstanding monetary Liens recorded against such vessels (other than liens in
favor of the Administrative Agent);
(B)    an Abstract of Title issued by the National Vessel Documentation Center
showing each Ship Owner to be the sole owner of the applicable vessel no earlier
than 60 days prior to the Effective Date, and that such vessel is free and clear
of all liens of record other than liens in favor of the Administrative Agent and
liens to be released substantially concurrently with the Effective Date;
(C)    if such vessel is inspected, or required to be inspected, by the United
States Coast Guard, a copy of the current certificate of inspection issued by
the U. S. Coast Guard for such vessel, reflecting no outstanding conditions
affecting the operation of such vessel; and
(D)    a vessel opinion with respect to the First Preferred Ship Mortgages;
(viii)    evidence of the following insurance coverages with respect to the
Pledged Properties:
(A)    comprehensive general public liability insurance in an amount reasonably
satisfactory to the Administrative Agent and the Borrower covering the Borrower
and the Guarantors;
(B)    worker’s compensation insurance (or self insurance therefor) and
employer’s liability insurance for the Borrower and the Guarantors, all in such
amounts as may be required by statute;
(C)    flood insurance with respect to any Pledged Property that is located in
an area designated by the Secretary of Housing and Urban Development as a
special flood hazard area; and
(D)    rental or business interruption insurance in amounts sufficient to pay
operating expenses, lost rental income and debt service for a period of up to
six months on each Pledged Property;
(ix)    the Hazardous Materials Indemnity, dated as of the Effective Date, duly
executed by the Borrower and each Guarantor that owns or leases real property
Collateral;
(x)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(xi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is qualified to do
business;
(xii)    a favorable opinion of Morrison & Foerster LLP, McDonald Carano Wilson
LLP, Jones Walker LLP, Greenberg Traurig, LLP, Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Ice Miller LLP, Brownstein Hyatt Farber Schreck, LLP,
and Phelps Dunbar LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit G
and such other matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 
73

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(xiii)    a certificate of a Responsible Officer of the Borrower stating that
each Loan Party has received all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, that such consents, licenses and approvals are in full force and effect,
or that no such consents, licenses or approvals are required;
(xiv)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and
(xv)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Effective Date shall have
been paid.
(c)    The Effective Date shall have occurred on or before August 31, 2013.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b)    No Default shall exist or would result from such proposed Credit
Extension.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    To the extent that such proposed Credit Extension would cause the
aggregate Outstanding Amount of all Loans and L/C Obligations to exceed the
aggregate amount of title insurance provided by the Title Policies in effect at
such time, the Administrative Agent shall have received evidence that the
aggregate amount of title insurance provided by the Title Policies shall have
been increased by an amount not less than such excess.

 
74

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) except where such conflict, breach or contravention
or creation of a Lien may not reasonably be expected to have a Material Adverse
Effect, conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which such Person
is a party, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) except where such violation may not reasonably be expected to have a
Material Adverse Effect, violate any Law.
5.03    Governmental Authorization; Other Consents. Except for (a) such
authorizations, approvals or notices obtained or delivered as of the Effective
Date, (b) authorizations, approvals or notices to or from Gaming Boards which
may subsequently be required in connection with the addition of any Guarantor,
the pledge of any additional Collateral pursuant to Section 6.13 or the
enforcement remedies, and (c) the requirement to provide routine post-closing
notices and/or copies of Loan Documents to a Gaming Board, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.

 
75

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
5.06    Litigation. Except as specifically disclosed in Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07    No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering

 
76

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except immaterial taxes
and tax returns so long as no material portion of the Collateral is in jeopardy
of being seized, levied upon or forfeited. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.
5.12    ERISA Compliance.
(a)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (1) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan; (ii) no ERISA Event has occurred or could
reasonably be expected to occur with respect to any Multiemployer Plan that has
resulted or could reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to such Multiemployer Plan or the PBGC in an aggregate
amount in excess of $25,000,000; (iii) no Pension Plan has any Unfunded Pension
Liability; (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (v) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan (A) as a result of any action by the Borrower or any ERISA Affiliate or (B)
in an aggregate amount in excess of $25,000,000; and (vi) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
5.13    Subsidiaries. As of the Effective Date, the Borrower has no Subsidiaries
other than those specifically disclosed on Schedule 5.13 and has no equity
investments in excess of $500,000 in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All Guarantors as of
the Effective Date are identified in Part (a) of Schedule 5.13. All Unrestricted
Subsidiaries as of the Effective Date are identified in Part (c) of Schedule
5.13.

 
77

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
5.16    Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as would not be reasonably
expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person, except as would not be reasonably expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.16, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.17    Collateral Documents. The provisions of the Security Agreement, the
Deeds of Trust and the First Preferred Ship Mortgages are effective to create,
in favor of the Administrative Agent (for the benefit of the Lenders), valid and
perfected first priority Liens on the Pledged Properties, the vessels subject to
the First Preferred Ship Mortgages and all personal property described in the
Security Agreement and the Deeds of Trust, to the extent that such Liens can be
perfected by filing of Uniform Commercial Code financing statements, the
recordation of the Deeds of Trust or the filing of the First Preferred Ship
Mortgages, subject only to the Permitted Liens. All governmental approvals
necessary or desirable to perfect and protect, and establish and maintain the
priority of, such Liens have been duly effected or taken, including any such
approvals reasonably requested by the Administrative Agent.
5.18    OFAC. Neither the Borrower, nor any of its Subsidiaries, or, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof is an individual or entity currently
the subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a country or territory that is the subject of
Sanctions.

 
78

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




ARTICLE VI    
AFFIRMATIVE COVENANTS
From the Effective Date and thereafter so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:
6.01    Financial Statements. The Borrower shall deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Article VII
or, if any such Default shall exist, stating the nature and status of such
event;
(b)    within five (5) Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended June 30, 2013), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
(c)    promptly after any request by the Administrative Agent or any request by
a Lender made through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations

 
79

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Restricted Subsidiary, or any audit of
any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
(e)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
acting through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon request of the
Administrative Agent or any Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Borrower shall provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents and the Administrative Agent
shall post such documents and notify (which may be by facsimile or electronic
mail) each Lender of the posting of any such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the

 
80

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion or the Platform not designated “Public Investor.”
6.03    Notices. The Borrower shall promptly notify the Administrative Agent and
each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material modification of any insurance policy;
(e)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary; and
(f)    of the (i) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.05(d),
and (ii) occurrence of any Disposition of property or assets or any
Extraordinary Loss for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(e).
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Preservation of Existence, Etc. The Borrower shall, and shall cause each
Guarantor to: (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses
(including, without limitation, liquor licenses) and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
6.05    Maintenance of Properties. The Borrower shall, and shall cause its
Guarantors to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

 
81

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




6.06    Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary, to maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards) and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrower and its Restricted Subsidiaries operate.
Each policy evidencing such insurance shall name the Administrative Agent as
loss payee and additional insured, and provide that such insurance companies
provide the Administrative Agent thirty (30) days written notice before the
termination thereof. Without limiting the obligations of the Borrower under the
foregoing provisions of this Section 6.06, in the event the Borrower shall fail
to maintain in full force and effect insurance as required by the foregoing
provisions of this Section 6.06, then the Administrative Agent may, and shall if
instructed so to do by the Required Lenders, procure insurance covering the
interests of the Lenders and the Administrative Agent in such amounts and
against such risks as otherwise would be required hereunder and the Borrower
shall reimburse the Administrative Agent in respect of any premiums paid by the
Administrative Agent in respect thereof. Without limitation of the foregoing,
each Credit Party shall, and shall cause each Subsidiary to, take all actions as
needed to insure compliance with all requirements under the Flood Disaster
Protection Act, including the maintenance of all flood hazard insurance and
certifications required thereunder. All policies of insurance required to be
maintained by the Borrower and the Guarantors shall be issued by companies
reasonably satisfactory to the Administrative Agent and shall have coverages and
endorsements (including, without limitation, waivers of subrogation and waivers
of breach of warranty) and be written for such amount as the Administrative
Agent may reasonably require. All policies of insurance required to be
maintained by the Borrower and the Guarantors must name the Administrative Agent
as mortgagee and additional insured or loss payee, must insure the interest of
the Administrative Agent in the property as mortgagee and, to the extent
generally available in the insurance market, must provide that no cancellation
of the policies will be made without thirty days’ prior written notice to
Administrative Agent. Certificates for all such policies must be delivered to
the Administrative Agent and approved by the Administrative Agent (which
approval shall not be unreasonably withheld).
6.07    Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
6.08    Books and Records. The Borrower shall, and shall cause each Restricted
Subsidiary to (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Restricted Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.
6.09    Inspection Rights. The Borrower shall, and shall cause each Restricted
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect the Collateral, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower.

 
82

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




6.10    Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions for any one or more of the following: (a) to refinance all
Obligations under and as defined in the Existing Credit Agreement, (b) to fund
the transaction costs in connection with this Agreement and the Loan Documents,
and (c) for working capital and general corporate purposes not in contravention
of any Law or of any Loan Document.
6.11    Environmental Covenant. The Borrower shall, and shall cause each
Restricted Subsidiary to:
(a)    use and operate all of its facilities and properties in material
compliance with all applicable Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required pursuant to applicable
Environmental Laws in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;
(b)    promptly notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties under, or compliance of its
facilities and properties with, applicable Environmental Laws, and shall
promptly commence and diligently proceed to cure, to the reasonable satisfaction
of the Administrative Agent any actions and proceedings relating to violations
of compliance with applicable Environmental Laws; and
(c)    provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 6.11.
6.12    Accuracy of Information. The Borrower shall cause all factual
information furnished after the date of execution and delivery of this Agreement
by or on behalf of the Borrower or any Guarantor in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby to be true and accurate in all
material respects on the date as of which such information is dated or
certified, and such information shall not be incomplete by omitting to state any
material fact necessary to make such information not misleading.
6.13    Additional Guarantors and Collateral.
(a)    Promptly upon the determination that any Restricted Subsidiary has become
a Significant Subsidiary, the Borrower shall cause such Significant Subsidiary
to become a Guarantor by executing and delivering to the Administrative Agent
for the benefit of the Lenders all documents reasonably requested by the
Administrative Agent, which may include (i) an amendment to the Guaranty, if
such Subsidiary is not already a party thereto, joining such Subsidiary as a
party thereto, (ii) an amendment to the Security Agreement, if such Subsidiary
is not already a party thereto, joining such Subsidiary as a party thereto,
together with the documentation required by clauses (A), (B), (C), (D) and (E)
of Section 4.01(a)(iv), (iii) any Deeds of Trust or First Preferred Ship
Mortgages required pursuant to clause (c) below, (iv) an amendment to the
Hazardous Materials Indemnity, if such Subsidiary is not already a party
thereto, joining such Subsidiary as a party thereto, (v) legal opinions in form
and substance satisfactory to the Administrative Agent and (vi) the
documentation required by clauses (x) and (xi) of Section 4.01(a) in respect of
such Restricted Subsidiary.
(b)    Upon written notice from the Borrower to the Administrative Agent, the
Borrower may cause any other Subsidiary to become a Guarantor by executing and
delivering documentation described in the preceding sentence.
(c)    Upon the acquisition by the Borrower or any Significant Subsidiary of any
fee interest in real property or any vessel used in the casino or hotel business
of the Borrower or any Significant Subsidiary (other than Excluded Property),
the Borrower shall deliver or cause any Significant Subsidiary to deliver, a
Deed of

 
83

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Trust or First Preferred Ship Mortgage, as applicable, with respect thereto,
together with such title insurance (in the case of real property) and other
ancillary documents as may be requested by the Administrative Agent, including
without limitation the documentation that was delivered pursuant to Section
4.01(a)(v)(A) through (C) of the Existing Credit Agreement with respect to any
real property and documentation that was delivered pursuant to Section
4.01(a)(vii)(A) and (B) in connection with any vessel to be subject to a First
Preferred Ship Mortgage.
(d)    Upon the request of the Administrative Agent or the Required Lenders but
not more than once every 24 months with respect to any Pledged Property, an
appraisal of any of the Pledged Properties complying with the requirements of
the Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.
(e)    The Borrower shall, and shall cause each Significant Subsidiary to,
undertake all actions which are necessary or appropriate in the reasonable
judgment of the Administrative Agent and as required by the Gaming Laws to
(a) maintain the Administrative Agent’s security interests under the Loan
Documents in the Collateral in full force and effect at all times (including the
priority thereof) and (b) preserve and protect the Collateral and protect and
enforce the Loan Parties’ rights and title and the respective rights of the
Administrative Agent to the Collateral.
(f)    By not later than 30 days after the date hereof, the Borrower shall
deliver to the Administrative Agent for the benefit of the Lenders an appraisal
of each of the Pledged Properties complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989.
ARTICLE VII    
NEGATIVE COVENANTS
From the Effective Date and thereafter so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:
7.01    Liens. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(c);
(c)    Liens for taxes, assessments or other governmental charges or levies not
yet delinquent or thereafter payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens
for labor done and materials and services supplied and furnished or other like
Liens and statutory Liens (i) which are not filed or recorded for a period of
more than 60 days, (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person, or (iii) which
have been bonded in a manner satisfactory to the Administrative Agent;

 
84

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(e)    pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;
(g)    Liens on Capital Stock not required to be pledged pursuant hereto;
(h)    easements, rights-of-way, reservations, covenants, conditions,
restrictions, defects and irregularities in title to any real property and other
similar encumbrances affecting real property which, in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(i)    rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to
(i) the use of any real property, or (ii) any right, power, franchise, grant,
license, or permit, including present or future zoning laws, building codes and
ordinances, zoning restrictions, or other laws and ordinances restricting the
occupancy, use, or enjoyment of real property;
(j)    rights of tenants under leases and rental agreements covering real
property entered into in the ordinary course of business of the Person owning
such real property;
(k)    Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;
(l)    Liens securing writs of attachment or similar instruments or judgments
for the payment of money not constituting an Event of Default under
Section 8.01(h) or securing appeal or other surety bonds related to such
judgments;
(m)    Liens on cash securing only Defeased Indebtedness;
(n)    precautionary UCC financing statement filings made in connection with
operating leases;
(o)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property which is the subject of such financing;
(p)    Liens securing Indebtedness permitted under Section 7.03(f);
(q)    Liens ratably secured by the Collateral in favor of Lenders party to Swap
Contracts permitted under Section 7.03(d);
(r)    Liens on property, assets or revenues of any Restricted Subsidiary that
is not a Guarantor (and not required to become a Guarantor pursuant to Section
6.13) securing Indebtedness permitted under Section 7.03(h); and

 
85

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(s)    other Liens securing obligations in an aggregate amount not to exceed
$2,500,000.
7.02    Investments. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Investments, except:
(a)    Investments held by the Borrower or such Restricted Subsidiary in the
form of cash equivalents or short-term marketable securities;
(b)    advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes consistent with past practice;
(c)    purchases or redemption of the Borrower’s Capital Stock to the extent
permitted by Section 7.06;
(d)    Investments of the Borrower in any Guarantor and Investments of any
Restricted Subsidiary in the Borrower or in a Guarantor;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    capital expenditures;
(g)    Investments representing all or a portion of the sales price for property
sold to another Person;
(h)    Investments identified on Schedule 7.02; and
(i)    other Investments not exceeding the sum of (i) 15% of Consolidated Total
Assets and (ii) the aggregate amount of any dividends, distributions, repayments
of indebtedness or other transfers of assets received by the Borrower or any
Restricted Subsidiary on account of any Investment made by such Person pursuant
to this Section 7.02(i) but not to exceed the aggregate amount of the Investment
for which such dividend, distribution, repayment or other transfer is received.
7.03    Indebtedness. The Borrower shall not, and shall cause each Guarantor not
to, directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness secured by a Lien, and the Borrower shall cause each Restricted
Subsidiary not to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in each case, other than:
(a)    Indebtedness under the Loan Documents;
(b)    unsecured intercompany Indebtedness;
(c)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 
86

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(d)    obligations under Swap Contracts entered into by the Borrower with any
Lender (or any Person that was a Lender when entering into such Swap Contract)
or Affiliate of any Lender (or any Person that was a Lender when such Swap
Contract was executed) in the ordinary course of business and not for
speculative purposes provided, in no event shall the notional principal amount
of any such obligations exceed the amount of Indebtedness being hedged;
(e)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(o); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed the
greater of (x) $100,000,000 and (y) 2.5% of Consolidated Total Assets on the
date of incurrence of such Indebtedness based on the most recent financial
statements furnished pursuant to Section 6.01(a) or (b), as applicable;
(f)    Permitted Secured Indebtedness;
(g)    Subordinated Indebtedness or unsecured senior Indebtedness (i) of the
Borrower so long as both before and after giving pro forma effect to the
incurrence of any such Indebtedness (A) no Default shall then exist and (B) the
Borrower shall be in compliance with Section 7.10, and (ii) of any Restricted
Subsidiary acquired by the Borrower or any of its Restricted Subsidiaries
(including the re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary) after the Effective Date so long as (A) such Indebtedness was
incurred prior to such acquisition or re-designation and not incurred in
connection with, or in anticipation or contemplation of, such acquisition or
re-designation and (B) both before and after giving pro forma effect to such
acquisition or re-designation (1) no Default shall then exist and (2) the
Borrower shall be in compliance with Section 7.10;
(h)    Indebtedness (including Indebtedness secured by Liens permitted under
Section 7.01(r)) of any Restricted Subsidiary that is not a Guarantor (and not
required to become a Guarantor pursuant to Section 6.13) in an aggregate
principal amount outstanding at any time not to exceed the Threshold Amount; and
(i)    with respect to any of the foregoing Indebtedness, any Guarantee of such
Indebtedness given by a Guarantor.
7.04    Fundamental Changes. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Restricted Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries, provided that when any Guarantor is merging
with another Restricted Subsidiary that is not a Guarantor, the Guarantor shall
be the continuing or surviving Person or such surviving Person shall execute and
deliver a Guaranty;
(b)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor;
(c)    the Borrower or any Restricted Subsidiary may make a Disposition to the
extent permitted by Section 7.05; and

 
87

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(d)    the Borrower or any Restricted Subsidiary may purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof) so long as both before and after giving pro forma effect to
any such purchase or acquisition (i) no Default shall then exist and (ii) the
Borrower would have been in pro forma compliance with Section 7.10 on the last
day of the fiscal quarter most recently ended if such acquisition had been made
on such date.
7.05    Dispositions. The Borrower will not, and shall cause each Guarantor not
to, directly or indirectly, make any Disposition or enter into any agreement to
make any Disposition unless (i) such agreement includes an express condition
precedent to closing that the Borrower shall have obtained all requisite
consents under this Agreement or (ii) (A) the Net Cash Proceeds of such
Disposition are used solely to repay the Obligations to the extent required by
Section 2.05(e) and (B) such Disposition is made at the fair market value, which
shall be conclusively evidenced by approval of such Disposition by the board of
directors of the Person disposing such Property or by a Responsible Officer
pursuant to authority delegated to such Responsible Officer by the Board of
Directors of the Person disposing such Property, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by the Borrower or any Guarantor to any other
Guarantor or to the Borrower;
(e)    Dispositions of property by any entity that is not required to be a
Guarantor pursuant to the terms hereof; provided that in connection with such
Disposition, such Guarantor is released from the Guaranty pursuant to Section
9.10;
(f)    Dispositions permitted by Section 7.04;
(g)    Dispositions of property having a fair market value of not to exceed
$50,000,000 in any single transaction or series of related transactions; and
(h)    Dispositions by the Borrower and the Guarantors not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) such Disposition
is made at the fair market value, which shall be conclusively evidenced by
approval of such Disposition by the board of directors of the Person disposing
such Property or by a Responsible Officer pursuant to authority delegated to
such Responsible Officer by the Board of Directors of the Person disposing such
Property and (iii) the Net Cash Proceeds of such Disposition are applied to the
extent required by Section 2.05(e).
7.06    Restricted Payments. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 
88

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower
and to wholly-owned Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
Restricted Subsidiary and to each other owner of capital stock or other equity
interests of such Restricted Subsidiary on a pro rata basis based on their
relative ownership interests);
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;
(c)    the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests; and
(d)    the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash (i) in an amount not to
exceed $100,000,000 in the aggregate in any fiscal year if the Total Leverage
Ratio as of the end of the preceding fiscal quarter was, and on a pro forma
basis after giving effect to such Restricted Payment would be, greater than 5.00
to 1.00 but less than 6.00 to 1.00 and (ii) in an unlimited amount in any fiscal
year if the Total Leverage Ratio as of the end of the preceding fiscal quarter
was, and on a pro forma basis after giving effect to such Restricted Payment
would be, 5.00 to 1.00 or less (provided in each case that immediately after
giving effect to such proposed action, no Default would exist). Notwithstanding
the foregoing, this Section 7.06(d) shall not prohibit the payment of any cash
dividends within 60 days after the date of its declaration if such dividend
could have been paid on the date of its declaration in compliance with such
provisions. For the avoidance of doubt, the Borrower shall not declare or pay
cash dividends or purchase, redeem or otherwise acquire shares of its capital
stock or warrants, rights or options to acquire any such shares for cash
pursuant to this clause (d) in any fiscal year if the Total Leverage Ratio as of
the end of the preceding fiscal quarter was, or on a pro forma basis after
giving effect to such Restricted Payment would be, 6.00 to 1.00 or greater.
7.07    Change in Nature of Business. The Borrower shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.
7.08    Transactions with Affiliates. The Borrower shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among the Borrower and any of its wholly-owned Restricted Subsidiaries or
between and among any wholly-owned Restricted Subsidiaries.
7.09    Negative Pledges and Other Contractual Restrictions. The Borrower shall
not, and shall cause each Restricted Subsidiary not to, directly or indirectly,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Obligations or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the

 
89

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




Secured Obligations; provided, however, that this clause (iii) shall not
prohibit any Contractual Obligation in an agreement evidencing Indebtedness
permitted under any of Section 7.03(c) or Section 7.03(e) through (i) solely to
the extent any such Contractual Obligation relates to the property financed by
or the subject of such Indebtedness; and provided, further, that this clause (a)
shall not apply to any non-recourse Indebtedness permitted under Section 7.03(e)
through (i) of any Restricted Subsidiary which is not a Guarantor so long as the
Contractual Obligations relate solely to the property financed by or the subject
of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Secured
Obligations, other than any Permitted Lien.
7.10    Financial Covenants. So long as any Lender shall have any Commitment,
any Loan or other Obligation under any Covenant Facility shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding, the Borrower shall
not:
(a)    Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end
of any fiscal quarter of the Borrower to be less than 1.75 to 1.00.
(b)    Total Leverage Ratio. Permit the Total Leverage Ratio on the last day of
any period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:
Four Fiscal Quarters Ending
Maximum Total
Leverage Ratio
September 30, 2013 through December 31, 2015
8.50 to 1.00
March 31, 2016 through December 31, 2016
8.25 to 1.00
March 31, 2017 through December 31, 2017
8.00 to 1.00
March 31, 2018 and thereafter
7.75 to 1.00



(c)    Secured Leverage Ratio. Permit the Secured Leverage Ratio on the last day
of any period of four fiscal quarters of the Borrower set forth below to be
greater than the ratio set forth below opposite such period:
Four Fiscal Quarters Ending
Maximum Secured
Leverage Ratio
September 30, 2013 through December 31, 2014
5.00 to 1.00
March 31, 2015 through December 31, 2016
4.75 to 1.00
March 31, 2017 through December 31, 2017
4.50 to 1.00
March 31, 2018 and thereafter
4.25 to 1.00;



provided, that from and after the last day of any fiscal quarter in which
Peninsula Gaming, LLC becomes a Restricted Subsidiary in accordance with the
terms hereof, the maximum Secured Leverage Ratios set forth above shall be
increased by 0.25 to 1.00.
(d)    Incurrence of Indebtedness. Incur Indebtedness if the incurrence of such
Indebtedness is reasonably expected to result in a Default under this Section
7.10.

 
90

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




7.11    Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulations U and X of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
7.12    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend or contribute such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual, or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity participating in the
transaction (whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 7.04, 7.05, 7.06, 7.07, 7.09, 7.10
or 7.11; provided, that an Event of Default under this clause (b) as a result of
the Borrower’s failure to perform or observe any covenant contained in Section
7.10 shall not constitute an Event of Default with respect to any Non-Covenant
Facility unless and until (x) the Commitments under each Covenant Facility have
been terminated and (y) the principal amount of all Loans under each Covenant
Facility have been declared to be due and payable by the Lenders under such
Facility, in each case, pursuant to Section 8.02; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice shall have been given to the Borrower by the
Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the sixty percent (60%) of the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or

 
91

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; or (1) any counterparty under
Swap Contract terminates such Swap Contract as a result of an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is equal to or greater than sixty
percent (60%) of the Threshold Amount and the Borrower or such Restricted
Subsidiary, as the case may be, has not paid such Swap Termination Value within
30 days of the due date thereof, unless such termination or such Swap
Termination Value is being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves in accordance with GAAP
have been provided; or
(f)    Insolvency Proceedings, Etc. The Borrower or any Guarantor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 90 calendar days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Guarantor a final
judgment or order for the payment of money in an aggregate amount equal to or
greater than sixty percent (60%) of the Threshold Amount (to the extent not
covered by independent third-party insurance of a solvent insurer and as to
which the insurer does not dispute coverage) and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

 
92

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Secured Obligations, ceases to be
in full force and effect and, in the reasonable judgment of the Required
Lenders, such circumstance is materially adverse to the interests of the
Lenders; or any Lien in favor of the Administrative Agent on a material portion
of the Collateral any time after its perfection and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Secured
Obligations, ceases to be in full force and effect and, in the reasonable
judgment of the Required Lenders, such circumstance is materially adverse to the
interests of the Lenders; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control with respect to the
Borrower; or
(l)    License Revocation. The occurrence of a License Revocation that continues
for fifteen consecutive calendar days with respect to gaming operations at any
gaming facility accounting for ten percent or more of the Consolidated Total
Assets, Consolidated Gross Revenue or Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries; or
(m)    Governmental Approvals. Any Loan Party shall fail to obtain, renew,
maintain or comply with any such governmental approvals as shall be necessary
(1) for the execution, delivery or performance by such Loan Party of its
obligations, or the exercise of its rights, under the Loan Documents, or (2) for
the grant of the Liens created under the Security Agreement or for the validity
and enforceability or the perfection of or exercise by the Administrative Agent
of its rights and remedies under Security Agreement; or any such governmental
approval shall be revoked, terminated, withdrawn, suspended, modified or
withheld or shall cease to be effective; or any proceeding shall be commenced by
or before any Governmental Authority for the purpose of revoking, terminating,
withdrawing, suspending, modifying or withholding any such governmental approval
and such proceeding is not dismissed within 60 days; and such failure,
revocation, termination, withdrawal, suspension, modification, cessation or
commencement is reasonably likely to materially adversely affect (i) the rights
or the interests of the Lenders under the Loan Documents or (ii) the ability of
the Loan Parties to perform their obligations under the Loan Documents; or
(n)    Liens on Shares of Guarantors. Any Lien, other than a Lien in favor of
the Administrative Agent on behalf of the Lenders, shall be placed on the
Capital Stock of any person that is required to be a Guarantor hereunder.
8.02    Remedies Upon Event of Default. If (x) any Event of Default (other than
an Event of Default under Section 8.01(b) as a result of the Borrower’s failure
to perform any covenant contained in Section 7.10) occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, and (y) an Event of Default under Section 8.01(b) occurs and
is continuing as a result of the Borrower’s failure to perform any covenant
contained in Section 7.10, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Covenant Lenders, take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately

 
93

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts other than principal and interest
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations and interest
payments under any Secured Hedge Agreements, ratably among the Lenders, the L/C
Issuer and the Hedge Banks in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and remaining payments due to any
Hedge Bank under any Secured Hedge Agreement, ratably among the Lenders, the L/C
Issuer and the Hedge Banks in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully

 
94

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” or
“security trustee” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), or party to a Swap
Contract (and on behalf of any of its Affiliates that is party to a Swap
Contract)) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent”, “security trustee”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Sections 10.04 and
10.05 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” or “security trustee” under the Loan Documents) as if set
forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 
95

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of

 
96

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer with respect to the
issuance of any Letter of Credit after the effective date of such resignation.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (ii) the
retiring L/C Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other

 
97

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the joint lead arrangers, joint book managers, co-syndication agents or
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 
98

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




9.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Facilities and payment in full of all Obligations (other than contingent
indemnification obligations and obligations and liabilities under Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Hedge Bank
shall have been made) and the expiration or termination of all Letters of
Credit, (ii) in connection with a corporate restructuring of the Borrower and
its Subsidiaries so long as after giving effect thereto substantially all
Collateral of each Guarantor remains Collateral, (iii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iv) if approved, authorized or ratified in writing in
accordance with Section 10.01;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person is not a Significant Subsidiary or will cease to be a Significant
Subsidiary as a result of a transaction permitted hereunder;
(c)    to release any Guarantor from its obligations under the Guaranty as a
result of a corporate restructuring of the Borrower and its Subsidiaries so long
as after giving effect thereto each Person that are required to be a Guarantor
pursuant to the terms hereof becomes or continues to be a Guarantor; and
(d)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(o).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
9.11    Secured Hedge Agreements. No Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any other Loan Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be obligated to any Lender to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.
ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc. Subject to clause (i) below, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each

 
99

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) without the written consent of each Lender directly affected
thereby;
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of (i) the
Required Lenders shall be necessary to amend the definition of “Default Rate”,
(ii) the Required Revolving Lenders shall be necessary to waive any obligation
of the Borrower to pay Letter of Credit Fees at the Default Rate or (iii) the
Required Revolving Lenders or Required Term Lenders under any Facility shall be
necessary to waive any obligation of the Borrower to pay interest with respect
to such Facility at the Default Rate;
(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(e)    change any provision of this Section or the definition of “Required
Covenant Lenders”, “Required Lenders”, “Required Revolving Lenders”, “Required
Term Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender under the related Facility or Facilities (or, in the case
of changes to the definition of “Required Lenders” or any provision of this
Section or any other provision of this Agreement directly affecting all Lenders,
without the written consent of all Lenders);
(f)    impose any greater restriction on the ability of any Lender (i) under any
Revolving Credit Facility (or under all Revolving Credit Facilities) to assign
any of its rights or obligations hereunder without the written consent of the
Required Revolving Lenders under such Revolving Credit Facility (or under all
Revolving Credit Facilities, as the case may be) or (ii) under any Term Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Term Lenders under such Facility;
(g)    release all or substantially all of the Guarantors from the Guaranty
without the written consent of each Lender;
(h)    release all or substantially all of the Collateral without the written
consent of each Lender; or
(i)    (i) amend or otherwise waive Section 7.10 or (ii) waive or consent to any
Default or Event of Default resulting from a breach of Section 7.10, in each
case, without the written consent of the Required Covenant Lenders; provided,
that the amendments, modifications, waivers and consents described in this
clause (i) shall not require the consent of any Lenders other than the Required
Covenant Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders

 
100

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) Section 10.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, provided that (i) the Commitment of such Lender may
not be increased or extended or the principal or interest owing to such Lender
reduced, or the date for payment thereof extended, without the consent of such
Lender, and (ii) any amendment which would affect such Lender more adversely
than other nonconsenting Lenders or which would amend this proviso shall require
the consent of such Lender.
The Administrative Agent and the Borrower may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Incremental Term Loans, Other Term Loans,
Extended Term Loans, Other Revolving Commitments and Extended Revolving
Commitments. Notwithstanding anything to the contrary contained herein, such
amendment shall become effective without any further consent of any other party
to such Loan Document. In addition, upon the effectiveness of any Refinancing
Amendment, the Administrative Agent, the Borrower and the Lenders providing the
relevant Credit Agreement Refinancing Indebtedness may amend this Agreement to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Term Commitments, Other Revolving Loans
and/or Other Revolving Commitments). The Administrative Agent and the Borrower
may effect such amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the terms of any Refinancing Amendment.
10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if a confirmation of
transmittal is confirmed (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the

 
101

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender and the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 
102

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
10.04    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, and (c) after the occurrence and during the continuance of an Event of
Default, to pay or reimburse each Lender for all reasonable out-of-pocket costs
and expenses incurred in connection with any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent. All amounts due under this Section 10.04 shall be payable
within ten Business Days after demand therefor. The agreements in this Section
shall survive the termination of the Facilities and repayment of all other
Obligations.
10.05    Indemnification by the Borrower; Reimbursement by Lenders; Waiver. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including the fees, charges and disbursements of
any outside counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii)

 
103

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. In
connection with any claim for indemnification pursuant to this Agreement by more
than one Indemnitee, all such Indemnitees shall be represented by the same legal
counsel selected by the Indemnitees; provided that if such legal counsel
determines in good faith that representing all such Indemnitees is reasonably
likely to result in a conflict of interest under Laws or ethical principles
applicable to such legal counsel or that a defense or counterclaim is available
to an Indemnitee that is not available to all such Indemnitees, then to the
extent reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each Indemnitee shall
be entitled to separate representation.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.04 or Section 10.05 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(c).
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 
104

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




All amounts due under this Section 10.05 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive after
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all the other Obligations.
10.06    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the LC Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void ab initio). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it under any Facility); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Commitment under any Facility or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 
105

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any such Lender’s Commitment or Loans subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of Revolving
Credit Facility, $1,000,000, in the case of any assignment in respect of any
Term Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    Unless an Event of Default has occurred and is continuing at the time of
an assignment, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Commitment or Revolving Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the same Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) except in the case
of any Permitted Open Market Purchase or Term Loans purchased through Auctions
pursuant to Section 2.18, any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) a Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the same Facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) except in the case of any Permitted Open Market Purchase or Term Loans
purchased through Auctions pursuant to Section 2.18, any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer shall be required for any assignment in
respect of any Revolving Credit Facility; and
(D)    the consent of the Swing Line Lender shall be required for any assignment
in respect of any Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion,

 
106

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Borrower or a Defaulting Lender. No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries (except in the case of any Permitted Open Market Purchase or Term
Loans purchased through Auctions pursuant to Section 2.18) or (B) to any
Defaulting Lender or to any of its Subsidiaries, or to any Person who, upon
becoming a Lender, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal

 
107

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or other substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that (i) reduces the fees, interest rate or principal payable directly or
indirectly to such Participant (or such Lender in respect of such Participant),
(ii) increases the Commitment of such Participant (or such Lender in respect of
such Participant) or (iii) extends the final maturity date for the Loans held by
such Participant (or such Lender in respect of such Participant). Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(d)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section; provided, however,
that such Participant agrees to be subject to the provisions of Sections 3.06
and 10.16 as if it were an assignee under paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 
108

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent and except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Committed Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Committed Loan were made
by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $2,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 
109

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




(h)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Revolving Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Revolving Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Revolving Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).
(i)    Notwithstanding anything to the contrary contained herein, if at any time
Wells assigns all of its Revolving Commitment and Loans pursuant to subsection
(b) above, Wells may, upon 30 days’ notice to the Borrower and the Revolving
Lenders, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Revolving Lenders a successor Swing Line Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Wells as Swing Line Lender. If Wells resigns as Swing Line
Lender, it shall retain all the rights and obligations of the Swing Line Lender
hereunder with respect to all Swing Line Loans outstanding as of the effective
date of its resignation as Swing Line Lender (including the right to require the
Revolving Lenders to make Base Rate Committed Loans pursuant to
Section 2.04(c)).
(j)    Notwithstanding anything in this Section 10.07 to the contrary, the
rights of the Lenders to make assignments of their Loans and corresponding
Commitments therefor shall be subject to the approval of any Gaming Board, to
the extent required by applicable Gaming Laws.
10.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives that need to know such information (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any pledgee
referred to in Section 10.07(f), or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure to any such Person by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as

 
110

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
after obtaining the prior written consent of the Administrative Agent, each
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
10.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default

 
111

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
10.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15    [Reserved].
10.16    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if a Lender is disqualified by the Gaming
Authorities, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) or any other amount to the extent
required by the Gaming Authorities;
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.17    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 
112

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




10.18    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.19    USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
10.20    OFAC. No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
10.21    Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of and as defined in any existing or future Indenture
between the Borrower and a trustee relating to any subordinated debt issued by
the Borrower, if and to the extent that such term (or any comparable term) is
defined therein as providing specific rights to certain holders of senior
indebtedness.
10.22    Gaming Boards. Each Lender and the Administrative Agent agrees to use
its best efforts to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Affiliates, including by providing in a timely manner such documents or other
information as may be requested by any such Gaming Authority relating to the
Borrower or any of its Affiliates or to the Loan Documents. The Borrower and
each of its Affiliates hereby consents to any such disclosure by the Lenders and
Administrative Agent to any Gaming Board and releases such parties from any
liability for any such disclosure.

 
113

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




10.23    Gaming Regulations. Each party to this Agreement hereby acknowledges
that the consummation of the transactions contemplated by the Loan Documents is
subject to applicable Gaming Laws, including but not limited to any licensing or
qualification requirements imposed on the Lenders and the Loan Parties thereby.
The Borrower represents and warrants that it will use its best efforts to obtain
all requisite approvals necessary in connection with the transactions
contemplated hereby and in the other Loan Documents.
10.24    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.25    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally left blank.]



 
114

 

la- 1220197706673353 04263925

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BOYD GAMING CORPORATION


By:     /s/ Josh Hirsberg    
Name: Josh Hirsberg
Title: Senior Vice President, Treasurer and Chief
Financial Officer    





706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent


By:     /s/ Alan Tapley            
Name:    Alan Tapley
Title:    Assistant Vice President



706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as L/C Issuer and a Revolving Lender


By:     /s/ Justin Lien            
Name: Justin Lien
Title:    Director

706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender


By:     /s/ Peitty Chou            
Name: Peitty Chou
Title:    Director



706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Term A Lender


By:     /s/ R. Sean Snipes        
Name: R. Sean Snipes
Title:    Managing Director



706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Term A Lender and a Revolving Lender


By:     /s/ Mohammad Hasan        
Name: Mohammad Hasan
Title:    Vice President



706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
as a Term A Lender and a Revolving Lender


By:     /s/ Mary Kay Coyle            
Name: Mary Kay Coyle
Title:    Managing Director

By:     /s/ Marcus M. Tarkington        
Name: Marcus M. Tarkington
Title:    Director



706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Term A Lender and a Revolving Lender


By:     /s/ Peitty Chou        
Name: Peitty Chou
Title:    Director



706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






UBS LOAN FINANCE LLC,
as a Term A Lender and a Revolving Lender


By:     /s/ Lisa Murray            
Name: Lisa Murray
Title:    Associate Director
Banking Products Services, US


By:     /s/ Joselin Fernandes            
Name: Joselin Fernandes
Title:    Associate Director
Banking Products Services, US









706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






NOMURA CORPORATE FUNDING AMERICAS, LLC,
as a Term A Lender and a Revolving Lender


By:     /s/ Carl Mayer            
Name: Carl Mayer
Title:    Managing Director





706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Term A Lender and a Revolving Lender


By:     /s/ Christopher Reo Day            
Name: Christopher Reo Day
Title:    Vice President


By:     /s/ Michael Spaight            
Name: Michael Spaight
Title:    Authorized Signatory





706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






BNP PARIBAS,
as a Term A Lender and a Revolving Lender


By:     /s/ James Goodall            
Name: James Goodall
Title:    Managing Director




By:     /s/ Brendan Heneghan            
Name: Brendan Heneghan
Title:    Vice President

706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------




FIRST HAWAIIAN BANK,
as a Term A Lender and a Revolving Lender


By:     /s/ Susan Takeda            
Name: Susan Takeda
Title:    Vice President

706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Term B Lender


By:     /s/ R. Sean Snipes            
Name: R. Sean Snipes
Title:    Managing Director



706673353 04263925        Third Amended and Restated Credit Agreement
la-1220197